Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 1 of 72 Page ID
                                  #:645




                   EXHIBIT 1
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 2 of 72 Page ID
                                                                                                                                                #:646


                                                                                                                1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                    lauren.grochow@troutman.com
                                                                                                                2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    5 Park Plaza, Suite 1400
                                                                                                                3   Irvine, CA 92614-2545
                                                                                                                    Telephone: 949.622.2700
                                                                                                                4   Facsimile: 949.622.2739
                                                                                                                5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                    daniel.anziska@troutman.com
                                                                                                                6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    875 Third Avenue
                                                                                                                7   New York, NY 10022
                                                                                                                    Telephone: 212.704.6000
                                                                                                                8   Facsimile: 212.704.6288
                                                                                                                9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                    mackenzie.willow-johnson@troutman.com
                                                                                                               10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                    305 Church at North Hills Street, Suite 1200
                                                                                                               11   Raleigh, NC 27609
                                                                                                                    Telephone: 919.740.9949
                                                                                                               12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Attorneys for Defendants
                                                                                                                    SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                               14   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                               15                       UNITED STATES DISTRICT COURT
                                                                                                               16                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                               17                               WESTERN DIVISION
                                                                                                               18
                                                                                                               19   HONG LIU,                              Case No. 2:20-cv- 08035-SVW-JPR
                                                                                                               20                 Plaintiff,               Honorable Stephen V. Wilson
                                                                                                               21           v.                             DEFENDANTS’ REQUEST FOR
                                                                                                                                                           PRODUCTION OF DOCUMENTS
                                                                                                               22   FARADAY&FUTURE INC.,                   (SET ONE) TO PLAINTIFF HONG
                                                                                                                    SMART KING LTD., JIAWEI                LIU
                                                                                                               23   WANG, and CHAOYING DENG,
                                                                                                               24                 Defendants.
                                                                                                               25
                                                                                                                    AND RELATED COUNTERCLAIM.
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                    112761723
                                                                                                                                   DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                            (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 3 of 72 Page ID
                                                                                                                                                #:647


                                                                                                                1   PROPOUNDING PARTY:                Defendants SMART KING LTD., JIAWEI
                                                                                                                                                      WANG, and CHAOYING DENG and Defendant
                                                                                                                2                                     and Counterclaimant FARADAY&FUTURE INC.
                                                                                                                3
                                                                                                                    RESPONDING PARTY:                 Plaintiff HONG LIU
                                                                                                                4
                                                                                                                    SET NO.:                          ONE
                                                                                                                5
                                                                                                                6           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure,
                                                                                                                7   Defendants Smart King Ltd., Jiawei Wang, Chaoying Deng and Defendant and
                                                                                                                8   Counterclaimant Faraday&Future Inc. (collectively, “Defendants”) request that
                                                                                                                9   Plaintiff Hong Liu (“Liu”), in accordance with the instructions and definitions set
                                                                                                               10   forth herein, serve upon counsel for Defendants responses and responsive
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   documents and things to these Requests within thirty days of service hereof. Liu is
                                                                                                               12   to produce for inspection/copying at the offices of Troutman Pepper Hamilton
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   Sanders, LLP, 5 Park Plaza, Suite 1400, Irvine, California 92614-2545, all
                                                                                                               14   documents and other tangible things responsive to the following requests that are in
                                                                                                               15   Liu’s possession, custody, and control or wherever located, unless otherwise agreed
                                                                                                               16   to by counsel for the parties.
                                                                                                               17           If any materials are withheld from production based on a claim of privilege,
                                                                                                               18   please list the following for each item claimed to be privileged: (a) a brief
                                                                                                               19   description of the nature and contents of the matter claimed to be privileged; (b) the
                                                                                                               20   name, occupation and capacity of the individual(s) from whom the alleged
                                                                                                               21   privileged matter was directed; (c) the date the item bears; and (d) the privilege
                                                                                                               22   claimed.
                                                                                                               23                         DEFINITIONS AND INSTRUCTIONS
                                                                                                               24           The following definitions and instructions shall apply to this Request for
                                                                                                               25   Production of Documents:
                                                                                                               26           1.    The terms “YOU,” “YOUR” and “LIU” shall mean and refer to
                                                                                                               27   Plaintiff Hong Liu and his agents, employees, representatives, attorneys or anyone
                                                                                                               28
                                                                                                                    112761723                                  1
                                                                                                                                      DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                               (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 4 of 72 Page ID
                                                                                                                                                #:648


                                                                                                                1   else acting on his behalf.
                                                                                                                2           2.    The term “FF” shall mean and refer to Defendant and Counterclaimant
                                                                                                                3   Faraday&Future Inc. and all of its agents, employees, representatives, or anyone
                                                                                                                4   else acting on its behalf.
                                                                                                                5           3.    The term “SMART KING” shall mean and refer to Defendant Smart
                                                                                                                6   King Ltd. and all of its agents, employees, representatives, or anyone else acting on
                                                                                                                7   its behalf.
                                                                                                                8           4.    The term “COMPLAINT” refers to the Complaint filed by LIU on
                                                                                                                9   January 3, 2020 in the United States District Court for the Southern District of New
                                                                                                               10   York, Case No. 1:20-cv-00019 and transferred to the above-captioned matter on
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   September 9, 2020.
                                                                                                               12           5.    The terms “PERSON” or “PERSONS” means both natural persons and
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   entities including, but not limited to, corporations, general and limited partnerships,
                                                                                                               14   limited liability companies, joint ventures, sole proprietorships, unincorporated or
                                                                                                               15   voluntary associations, trusts, estates, and any public or governmental entities,
                                                                                                               16   agencies, departments, bureaus and boards.
                                                                                                               17           6.    The terms “DOCUMENT” or “DOCUMENTS” shall be understood to
                                                                                                               18   apply to any tangible or intangible record or communication, including
                                                                                                               19   electronically stored information, and shall include, without limitation, any kind of
                                                                                                               20   written, typewritten, printed, recorded or reproduced material whatsoever,
                                                                                                               21   including, without limitation, COMMUNICATIONS, calendars, diaries, journals,
                                                                                                               22   notes, memoranda, letters, emails, instant messages, texting messages, blogs,
                                                                                                               23   internet or social media postings, reports, summaries, financial statements, police
                                                                                                               24   reports, and other financial records, microfilms, photographs, publications,
                                                                                                               25   contracts, recordings, information on computer disks, information on computer hard
                                                                                                               26   drives, e-mails, electronic media, transcriptions of recordings and business records.
                                                                                                               27   The terms “DOCUMENT” or “DOCUMENTS” shall also include, without
                                                                                                               28   limitation, originals, duplicates, all file copies, all other copies (with or without
                                                                                                                    112761723                                   2
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 5 of 72 Page ID
                                                                                                                                                #:649


                                                                                                                1   notes or changes thereon) no matter how prepared, drafts, working papers, routing
                                                                                                                2   slips and similar materials. The terms “DOCUMENT” or “DOCUMENTS” shall
                                                                                                                3   also include any file or other container holding, or which at any time held, any
                                                                                                                4   document, as well as any writing or other COMMUNICATION that appears or
                                                                                                                5   appeared on or affixed to such file or container.
                                                                                                                6           7.    The terms “COMMUNICATION” or “COMMUNICATIONS” means
                                                                                                                7   the transmission, whether orally, electronically, or in writing, by any means of a
                                                                                                                8   word, statement, fact, thing, idea, document, instruction, demand or question, and
                                                                                                                9   include any documents which abstract, digest, transcribe or record any such
                                                                                                               10   communication.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           8.    The terms “REFLECTING” or “RELATING TO” shall be construed
                                                                                                               12   in the broadest sense to mean consisting of, referring to, pertaining to, reflecting,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   constituting, identifying, memorializing, mentioning, evidencing, constituting, or
                                                                                                               14   otherwise relevant to, in any way, in whole or in part, the subject matter referred to
                                                                                                               15   in the request.
                                                                                                               16           9.    The term “EVERGRANDE TRANSACTION” means and refers to the
                                                                                                               17   transaction that FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King Ltd.
                                                                                                               18   entered into in November 2017 with Evergrande Health Industry Group Ltd. to
                                                                                                               19   fund FF’s efforts to develop FF’s flagship vehicle, the FF91. This is the same
                                                                                                               20   transaction referenced in paragraph 35 of YOUR COMPLAINT.
                                                                                                               21           10.   The term “JIA” refers to Jia Yueting, FF’s former Chief Executive
                                                                                                               22   Officer.
                                                                                                               23           11.   The singular form of a noun or pronoun includes within its meaning
                                                                                                               24   the plural form of the noun or pronoun used, and vice versa; the use of the feminine
                                                                                                               25   form of a pronoun includes within its meaning the masculine form of the pronoun
                                                                                                               26   used, and vice versa; and the use of any tense of any verb includes within its
                                                                                                               27   meaning all other tenses of the verb used.
                                                                                                               28
                                                                                                                    112761723                                    3
                                                                                                                                      DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                               (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 6 of 72 Page ID
                                                                                                                                                #:650


                                                                                                                1           12.   Whenever used herein, “and” shall be understood to mean “or” and
                                                                                                                2   vice versa, whenever such construction results in a broader request for information.
                                                                                                                3           13.   If YOU object to any Request for Production in any part, YOU shall
                                                                                                                4   respond fully to the extent not objected to, and shall set forth specifically the
                                                                                                                5   grounds upon which the objection is based.
                                                                                                                6                           REQUESTS FOR PRODUCTION
                                                                                                                7   REQUEST FOR PRODUCTION NO. 1:
                                                                                                                8           All DOCUMENTS supporting YOUR contention in paragraph 1 of YOUR
                                                                                                                9   COMPLAINT that FF “fraudulently induc[ed]” YOU to accept employment at FF.
                                                                                                               10   REQUEST FOR PRODUCTION NO. 2:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           All DOCUMENTS RELATING TO the EVERGRANDE TRANSACTION.
                                                                                                               12   REQUEST FOR PRODUCTION NO. 3:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           All DOCUMENTS supporting YOUR contention that FF “wrongfully
                                                                                                               14   terminated” YOUR employment as alleged in paragraph 1 of YOUR
                                                                                                               15   COMPLAINT.
                                                                                                               16   REQUEST FOR PRODUCTION NO. 4:
                                                                                                               17           All DOCUMENTS supporting YOUR contention in paragraph 1 of YOUR
                                                                                                               18   COMPLAINT that FF owes YOU equity securities “worth over $100 million.”
                                                                                                               19   REQUEST FOR PRODUCTION NO. 5:
                                                                                                               20           All DOCUMENTS REFLECTING any “steps” YOU took to “ensure
                                                                                                               21   Faraday’s compliance with applicable law,” as alleged in paragraph 5 of YOUR
                                                                                                               22   COMPLAINT.
                                                                                                               23   REQUEST FOR PRODUCTION NO. 6:
                                                                                                               24           All DOCUMENTS supporting YOUR contention that FF is liable to YOU
                                                                                                               25   for “other compensatory damages” as alleged in paragraph 6 of YOUR
                                                                                                               26   COMPLAINT.
                                                                                                               27   REQUEST FOR PRODUCTION NO. 7:
                                                                                                               28           All DOCUMENTS supporting YOUR contention that FF is liable to YOU
                                                                                                                    112761723                                  4
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 7 of 72 Page ID
                                                                                                                                                #:651


                                                                                                                1   for punitive damages as alleged in paragraph 6 of YOUR COMPLAINT.
                                                                                                                2   REQUEST FOR PRODUCTION NO. 8:
                                                                                                                3           Copies of YOUR federal and state income tax returns, both personal and
                                                                                                                4   business, with accompanying work-sheets, including, but not limited to, Forms
                                                                                                                5   1099, K-I, W-2, W-4, estimated tax forms, extension requests, and any other
                                                                                                                6   supporting documents since April 15, 2008.
                                                                                                                7   REQUEST FOR PRODUCTION NO. 9:
                                                                                                                8           All DOCUMENTS REFLECTING YOUR alleged efforts to “draft[] . . .
                                                                                                                9   policies on technology and intellectual property protection” of FF between
                                                                                                               10   February and October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   REQUEST FOR PRODUCTION NO. 10:
                                                                                                               12           All DOCUMENTS REFLECTING YOUR alleged efforts to “implement[]
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   policies on technology and intellectual property protection” of FF between
                                                                                                               14   February and October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
                                                                                                               15   REQUEST FOR PRODUCTION NO. 11:
                                                                                                               16           All DOCUMENTS REFLECTING YOUR alleged efforts to “oversee[] a
                                                                                                               17   wide range of sensitive regulatory and compliance matters” of FF between February
                                                                                                               18   and October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
                                                                                                               19   REQUEST FOR PRODUCTION NO. 12:
                                                                                                               20           All DOCUMENTS REFLECTING YOUR alleged efforts to “build[] up the
                                                                                                               21   legal team” of FF between February and October of 2018 as alleged in paragraph
                                                                                                               22   63 of YOUR COMPLAINT.
                                                                                                               23   REQUEST FOR PRODUCTION NO. 13:
                                                                                                               24           All DOCUMENTS REFLECTING YOUR efforts to “strengthen and update”
                                                                                                               25   FF’s “human resources policies” as alleged in paragraph 70 of YOUR
                                                                                                               26   COMPLAINT.
                                                                                                               27   REQUEST FOR PRODUCTION NO. 14:
                                                                                                               28           All DOCUMENTS REFLECTING YOUR efforts to “investigate
                                                                                                                    112761723                                5
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 8 of 72 Page ID
                                                                                                                                                #:652


                                                                                                                1   complaints” as alleged in paragraph 71 of YOUR COMPLAINT.
                                                                                                                2   REQUEST FOR PRODUCTION NO. 15:
                                                                                                                3           All DOCUMENTS REFLECTING any legal advice or counsel provided
                                                                                                                4   from YOU to FF during YOUR employment with FF.
                                                                                                                5   REQUEST FOR PRODUCTION NO. 16:
                                                                                                                6           All DOCUMENTS supporting YOUR contention that YOU “suggested . . .
                                                                                                                7   that Mr. Jia should consider stepping back” from his responsibilities at FF as
                                                                                                                8   alleged in paragraph 77 of YOUR COMPLAINT.
                                                                                                                9   REQUEST FOR PRODUCTION NO. 17:
                                                                                                               10           All DOCUMENTS RELATING TO YOUR allegation that YOU were told
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   not to “take action” against FF following YOUR termination as alleged in
                                                                                                               12   paragraph 87 of YOUR COMPLAINT.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   REQUEST FOR PRODUCTION NO. 18:
                                                                                                               14           All DOCUMENTS RELATING TO any attempt to gain entry to YOUR
                                                                                                               15   California residence without YOUR consent as alleged in paragraphs 91 and 92 of
                                                                                                               16   YOUR COMPLAINT.
                                                                                                               17   REQUEST FOR PRODUCTION NO. 19:
                                                                                                               18           All DOCUMENTS supporting YOUR allegation that the termination of
                                                                                                               19   YOUR employment at FF “severely impacted [YOUR] health, causing physical
                                                                                                               20   injury and emotional distress” as alleged in paragraph 93 of YOUR COMPLAINT.
                                                                                                               21   REQUEST FOR PRODUCTION NO. 20:
                                                                                                               22           Copies of all of DOCUMENTS REFLECTING any vacation, traveling, or
                                                                                                               23   trip YOU have taken since February 1, 2018 through the filing of YOUR
                                                                                                               24   COMPLAINT.
                                                                                                               25   REQUEST FOR PRODUCTION NO. 21:
                                                                                                               26           Copies of all of DOCUMENTS YOU posted on social media between
                                                                                                               27   February 1, 2018 through the filing of YOUR COMPLAINT.
                                                                                                               28
                                                                                                                    112761723                                 6
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 9 of 72 Page ID
                                                                                                                                                #:653


                                                                                                                1   REQUEST FOR PRODUCTION NO. 22:
                                                                                                                2           All DOCUMENTS supporting YOUR allegation that FF has caused damage
                                                                                                                3   upon YOUR “career and earnings prospects” as alleged in paragraph 100 in YOUR
                                                                                                                4   COMPLAINT.
                                                                                                                5   REQUEST FOR PRODUCTION NO. 23:
                                                                                                                6           All DOCUMENTS supporting YOUR inability to obtain employment at “any
                                                                                                                7   major law firm” as alleged in paragraph 102 of YOUR COMPLAINT.
                                                                                                                8   REQUEST FOR PRODUCTION NO. 24:
                                                                                                                9           All DOCUMENTS reflecting YOUR “work responsibilities,” as used in
                                                                                                               10   paragraph 133 of YOUR COMPLAINT, throughout YOUR employment with FF.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   REQUEST FOR PRODUCTION NO. 25:
                                                                                                               12           All DOCUMENTS supporting YOUR contention that YOUR “work
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   responsibilities were reduced dramatically . . . in violation of public policy” as
                                                                                                               14   alleged in paragraph 133 of YOUR COMPLAINT.
                                                                                                               15   REQUEST FOR PRODUCTION NO. 26:
                                                                                                               16           All DOCUMENTS REFLECTING any medical treatment that YOU sought
                                                                                                               17   or received during YOUR employment at FF.
                                                                                                               18   REQUEST FOR PRODUCTION NO. 27:
                                                                                                               19           All DOCUMENTS REFLECTING any treatment for any physical health
                                                                                                               20   injury that YOU received during or after YOUR employment at FF.
                                                                                                               21   REQUEST FOR PRODUCTION NO. 28:
                                                                                                               22           All DOCUMENTS REFLECTING any medical treatment sought or received
                                                                                                               23   as a result of the “humiliation, mental anguish, as well as physical injury” that YOU
                                                                                                               24   allege in paragraph 138 of YOUR COMPLAINT.
                                                                                                               25   REQUEST FOR PRODUCTION NO. 29:
                                                                                                               26           All DOCUMENTS REFLECTING medical treatment YOU have sought or
                                                                                                               27   received, of any kind or nature, including, but not limited to, therapy, counseling,
                                                                                                               28   psychiatric consultation or treatment and/or for alcoholism, emotional or mental
                                                                                                                    112761723                                  7
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 10 of 72 Page ID
                                                                                                                                                 #:654


                                                                                                                1   disorders, or drug abuse since January 1, 2007.
                                                                                                                2   REQUEST FOR PRODUCTION NO. 30:
                                                                                                                3           All DOCUMENTS sufficient to identify all treating physicians, therapist,
                                                                                                                4   psychiatrists, or other medical professionals YOU have sought or received
                                                                                                                5   treatment from since January 1, 2007.
                                                                                                                6   REQUEST FOR PRODUCTION NO. 31:
                                                                                                                7           All DOCUMENTS RELATING TO any effort made by YOU to procure
                                                                                                                8   capital funding for FF.
                                                                                                                9   REQUEST FOR PRODUCTION NO. 32:
                                                                                                               10           All DOCUMENTS REFLECTING any introduction YOU arranged between
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   FF and any potential source of capital funding.
                                                                                                               12   REQUEST FOR PRODUCTION NO. 33:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           All COMMUNICATIONS between YOU and any potential source of capital
                                                                                                               14   funding RELATING TO FF.
                                                                                                               15   REQUEST FOR PRODUCTION NO. 34:
                                                                                                               16           All DOCUMENTS REFLECTING any introduction YOU arranged between
                                                                                                               17   FF and The Blackstone Group Inc.
                                                                                                               18   REQUEST FOR PRODUCTION NO. 35:
                                                                                                               19           All COMMUNICATIONS between YOU and The Blackstone Group Inc.
                                                                                                               20   RELATING TO FF.
                                                                                                               21   REQUEST FOR PRODUCTION NO. 36:
                                                                                                               22           All DOCUMENTS REFLECTING any introduction YOU arranged between
                                                                                                               23   FF and Goldman Sachs Group, Inc.
                                                                                                               24   REQUEST FOR PRODUCTION NO. 37:
                                                                                                               25           All COMMUNICATIONS between YOU and Goldman Sachs Group, Inc.
                                                                                                               26   RELATING TO FF.
                                                                                                               27   REQUEST FOR PRODUCTION NO. 38:
                                                                                                               28           All COMMUNICATIONS between YOU and FF RELATING TO any effort
                                                                                                                    112761723                                 8
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 11 of 72 Page ID
                                                                                                                                                 #:655


                                                                                                                1   by FF to proceed an initial public offering.
                                                                                                                2   REQUEST FOR PRODUCTION NO. 39:
                                                                                                                3            All COMMUNICATIONS REFLECTING any advice YOU provided to FF
                                                                                                                4   regarding an initial public offering.
                                                                                                                5   REQUEST FOR PRODUCTION NO. 40:
                                                                                                                6            All DOCUMENTS REFLECTING any legal work done by YOU including,
                                                                                                                7   but not limited to, advising, strategizing, drafting, analyzing, or researching
                                                                                                                8   RELATING TO any litigation to which FF was a party during YOUR employment
                                                                                                                9   at FF.
                                                                                                               10   REQUEST FOR PRODUCTION NO. 41:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11            All DOCUMENTS REFLECTING any legal work done by YOU including,
                                                                                                               12   but not limited to, advising, strategizing, drafting, analyzing, or researching
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   RELATING TO the litigation matter between EVelozcity, Inc. and FF’s former
                                                                                                               14   executives that arose during YOUR employment at FF.
                                                                                                               15   REQUEST FOR PRODUCTION NO. 42:
                                                                                                               16            All DOCUMENTS REFLECTING any legal work YOU performed
                                                                                                               17   including, but not limited to, advising, strategizing, drafting, analyzing, or
                                                                                                               18   researching RELATING TO the litigation arising from the EVERGRANDE
                                                                                                               19   TRANSACTION.
                                                                                                               20   REQUEST FOR PRODUCTION NO. 43:
                                                                                                               21            All DOCUMENTS REFLECTING any effort made by YOU to gain
                                                                                                               22   employment following the end of YOUR employment with FF.
                                                                                                               23   REQUEST FOR PRODUCTION NO. 44:
                                                                                                               24            All DOCUMENTS REFLECTING any solicitation of employment by any
                                                                                                               25   employer to YOU following the end of YOUR employment with FF.
                                                                                                               26   REQUEST FOR PRODUCTION NO. 45:
                                                                                                               27            All DOCUMENTS REFLECTING any offers of employment declined by
                                                                                                               28   YOU following the end of YOUR employment with FF.
                                                                                                                    112761723                                  9
                                                                                                                                     DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                              (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 12 of 72 Page ID
                                                                                                                                                 #:656


                                                                                                                1   REQUEST FOR PRODUCTION NO. 46:
                                                                                                                2           All COMMUNICATIONS between YOU and any Defendant prior to YOU
                                                                                                                3   starting YOUR employment with FF.
                                                                                                                4   REQUEST FOR PRODUCTION NO. 47:
                                                                                                                5           All COMMUNICATIONS between YOU and FF RELATING TO the
                                                                                                                6   Employment Agreement that YOU entered with FF Global Holdings Ltd. and
                                                                                                                7   Smart King Ltd., dated January 25, 2018.
                                                                                                                8   REQUEST FOR PRODUCTION NO. 48:
                                                                                                                9           All COMMUNICATIONS between YOU and SMART KING RELATING
                                                                                                               10   TO the Employment Agreement that YOU entered with FF Global Holdings Ltd.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   and SMART KING, dated January 25, 2018.
                                                                                                               12   REQUEST FOR PRODUCTION NO. 49:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13           All COMMUNICATIONS between YOU and FF RELATING TO the
                                                                                                               14   Director Compensation Agreement that YOU entered with FF Top Holding Ltd.,
                                                                                                               15   dated February 2, 2018.
                                                                                                               16   REQUEST FOR PRODUCTION NO. 50:
                                                                                                               17           All COMMUNICATIONS between YOU and SMART KING RELATING
                                                                                                               18   TO the Director Compensation Agreement that YOU entered with FF Top Holding
                                                                                                               19   Ltd., dated February 2, 2018.
                                                                                                               20   REQUEST FOR PRODUCTION NO. 51:
                                                                                                               21           All COMMUNICATIONS between YOU and any Defendant RELATING
                                                                                                               22   TO the substance of YOUR COMPLAINT.
                                                                                                               23   REQUEST FOR PRODUCTION NO. 52:
                                                                                                               24           All COMMUNICATIONS that YOU forwarded from YOUR former email
                                                                                                               25   address, henry.liu@ff.com, to YOUR personal email address RELATING TO the
                                                                                                               26   substance of YOUR COMPLAINT.
                                                                                                               27
                                                                                                               28
                                                                                                                    112761723                              10
                                                                                                                                    DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                             (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 13 of 72 Page ID
                                                                                                                                                 #:657


                                                                                                                1   Dated: January 29, 2021                TROUTMAN PEPPER HAMILTON
                                                                                                                                                           SANDERS LLP
                                                                                                                2
                                                                                                                3                                          By:
                                                                                                                                                             Lauren E. Grochow
                                                                                                                4                                            Daniel Anziska
                                                                                                                                                             Mackenzie L. Willow-Johnson
                                                                                                                5
                                                                                                                                                              Attorneys for Defendants
                                                                                                                6                                             SMART KING LTD., JIAWEI
                                                                                                                                                              WANG, and CHAOYING DENG
                                                                                                                7                                             and Defendant and Counterclaimant
                                                                                                                                                              FARADAY&FUTURE INC.
                                                                                                                8
                                                                                                                9
                                                                                                               10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13
                                                                                                               14
                                                                                                               15
                                                                                                               16
                                                                                                               17
                                                                                                               18
                                                                                                               19
                                                                                                               20
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                    112761723                            11
                                                                                                                                   DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                                            (SET ONE) TO PLAINTIFF HONG LIU
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 14 of 72 Page ID
                                                                                                                                                #:658


                                                                                                                1                                         PROOF OF SERVICE

                                                                                                                2           I, Felisa H. Lybarger, declare:

                                                                                                                3           I am a citizen of the United States and employed in Orange County, CA. I am over the

                                                                                                                4   age of 18 and not a party to the within action; my business address is 5 Park Plaza, Suite 1400,

                                                                                                                5   Irvine, CA 92614-2545.

                                                                                                                6           On January 29, 2021, I served the following document(s) described as:

                                                                                                                7      DEFENDANTS’ REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE) TO
                                                                                                                                            PLAINTIFF HONG LIU
                                                                                                                8

                                                                                                                9                 BY MAIL: I am readily familiar with the firm’s practice of collection and
                                                                                                                                   processing correspondence for mailing. Under that practice it would be deposited
                                                                                                               10                  with U.S. postal service on that same day with postage thereon fully prepaid at
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                   Irvine, CA, in the ordinary course of business. I am aware that on motion of the
                                                                                                               11                  party served, service is presumed invalid if postage cancellation date or postage
                                                                                                                                   meter date is more than one day after date of deposit for mailing in affidavit.
                                                                                                               12
                                                                              I R V I N E , C A 92614-2545




                                                                                                                                  BY OVERNIGHT MAIL: I am readily familiar with the firm’s practice of
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                               13                  collection and processing correspondence for overnight mailing. Under that
                                                                                                                                   practice, it would be deposited with overnight mail on that same day prepaid at
                                                                                                               14
                                                                                                                                   Irvine, CA in the ordinary course of business.
                                                                                                               15
                                                                                                                                  BY ELECTRONIC MAIL: Based on a court order or an agreement of the parties
                                                                                                                                   to accept service by e-mail or electronic transmission, I caused the documents to be
                                                                                                               16
                                                                                                                                   sent to the persons at the e-mail addresses, as last given or submitted on any
                                                                                                               17                  document which he or she has filed in the case, listed on the attached service list.
                                                                                                               18   On the following parties:
                                                                                                               19           SEE ATTACHED SERVICE LIST
                                                                                                               20           I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                                               21   direction the service was made. Executed on January 29, 2021, at Irvine, CA.
                                                                                                               22

                                                                                                               23
                                                                                                                                                                                  Felisa H. Lybarger
                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                    113067558
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 15 of 72 Page ID
                                                                                                                                                #:659


                                                                                                                1                                        SERVICE LIST

                                                                                                                2   Benjamin Taylor                            Attorneys for Plaintiff and Counter-Defendant
                                                                                                                    THE LAW OFFICES OF BENJAMIN                HONG LIU
                                                                                                                3   TAYLOR
                                                                                                                    A Professional Corporation
                                                                                                                4   1880 Century Park East, Suite 714
                                                                                                                    Los Angeles, CA 90067
                                                                                                                5   Email: btaylor@taylorlawfirmpc.com

                                                                                                                6   Amiad Kushner                              Attorneys for Plaintiff and Counter-Defendant
                                                                                                                    Jake Nachmani                              HONG LIU
                                                                                                                7   Seiden Law Group, LLP
                                                                                                                    469 Seventh Avenue, 5thFl.
                                                                                                                8   New York, NY 10018
                                                                                                                    Email: akushner@seidenlegal.com
                                                                                                                9          jnachmani@seidenlegal.com

                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                               11

                                                                                                               12
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                               13

                                                                                                               14

                                                                                                               15

                                                                                                               16

                                                                                                               17

                                                                                                               18

                                                                                                               19

                                                                                                               20

                                                                                                               21

                                                                                                               22

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                    113067558                                -2-
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 16 of 72 Page ID
                                   #:660




                    EXHIBIT 2
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 17 of 72 Page ID
                                   #:661



 1
      Benjamin Taylor (SBN: 240636)
 2    btaylor@taylorlawfirmpc.com
      THE LAW OFFICES OF BENJAMIN TAYLOR
 3    A Professional Corporation
      1880 Century Park East, Suite 714
 4    Los Angeles, CA 90067
      Telephone: (310) 201 – 7600
 5    Facsimile: (310) 201 – 7601
 6
      Amiad Kushner (pro hac vice)
      Akushner@seidenlawgroup.com
 7
      Jake Nachmani (pro hac vice)
      jnachmani@seidenlawgroup.com
      Seiden Law Group LLPth
 8    469 Seventh Avenue, 5 Fl.
      New York, NY 10018
 9    Telephone: (646) 766 – 1914
      Facsimile: (646) 304 – 5277
 10

 11   Attorneys for Plaintiff/Counter-Defendant,
      Hong Liu
 12                      UNITED STATES DISTRICT COURT FOR
 13
                       THE CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
 14

 15
      HONG LIU,                           Case No: 2:20-cv-08035-SVW-JPR
                  Plaintiff,
 16                                       PLAINTIFF HONG LIU’S
                         v.               RESPONSES AND OBJECTIONS TO
 17
      FARADAY&FUTURE INC.,                DEFENDANTS’ FIRST SET OF
 18
      SMART KING LTD., JIAWEI             REQUESTS FOR PRODUCTION OF
 19   WANG, and CHAOYING DENG             DOCUMENTS

 20               Defendants.
 21

 22
      FARADAY&FUTURE INC.,

 23               Counterclaimant,
 24                      v.
      HONG LIU,
 25

 26               Counter-Defendant.

 27

 28
                                             1
                        PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
              TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 18 of 72 Page ID
                                   #:662



 1          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff
 2    Hong Liu (“Plaintiff” or “Liu”), through his undersigned counsel, hereby responds to
 3    the First Set of Requests for Production of Documents propounded by Defendants
 4    Faraday&Future Inc., Smart King Ltd., Jiawei Wang, and Chaoying Deng (collectively,
 5    “Defendants”) as follows:
 6                                PRELIMINARY STATEMENT
 7          The following responses are based upon information presently available to
 8    Plaintiff and that Plaintiff believes to be correct. The responses are made without
 9    prejudice to Plaintiff’s right to utilize subsequently discovered facts or information. The
 10   objections asserted by Plaintiff below are asserted in good faith, based upon its counsel’s
 11   evaluation of Plaintiff’s discovery obligations under applicable law. To the extent any
 12   disputes arise regarding the objections or responses herein, counsel for Plaintiff remain
 13   willing to confer with Defendants’ counsel in an effort to resolve any disputes. These
 14   objections and responses are based upon the information presently available to Plaintiff,
 15   and Plaintiff expressly reserves the right to (i) revise, correct, supplement, amend,
 16   modify, or clarify its responses as additional information is discovered in accordance
 17   with the applicable rules; (ii) provide additional responsive information; (iii) object to
 18   further discovery in this case; (iv) rely upon any information provided in this case,
 19   including, without limitation, in any hearing, proceeding, or trial in this case; and (v)
 20   challenge the authenticity or admissibility of any information in any hearing,
 21   proceeding, or trial.    This preliminary statement is incorporated into each of the
 22   responses below.
 23         Moreover, Plaintiff will be sending a draft protective order to Defendants’
 24   counsel. Plaintiff respectfully requests that Defendants promptly review the draft
 25   protective order so that document production in this matter can begin expeditiously.
 26

 27

 28
                                                  2
                          PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 19 of 72 Page ID
                                   #:663



 1                                  GENERAL OBJECTIONS
 2          The following general objections apply to the Requests and are incorporated by
 3    reference into each and every response hereinafter stated as if set forth in full therein.
 4          1.     Plaintiff objects to the Requests to the extent they purport to require
 5    Plaintiff to produce or provide information, documents, or any other discovery that is
 6    protected from disclosure by the attorney-client privilege, the work product doctrine, or
 7    any other legally-recognized privilege, immunity, or exemption (collectively,
 8    “Privileged Information”). Privileged Information will not be knowingly disclosed.
 9    Any disclosure of Privileged Information in response to any Request is inadvertent and
 10   not intended to waive any privileges or protections. Plaintiff reserves the right to
 11   demand that Defendant return or destroy any Privileged Information inadvertently
 12   produced, including all copies and summaries thereof.
 13         2.     Plaintiff objects to the Requests on the grounds and to the extent that they
 14   call for information: (i) that is protected by any privilege or protection, including the
 15   attorney-client privilege and the attorney work product doctrine; (ii) that was prepared
 16   in anticipation of litigation; (iii) that is a trade secret or proprietary information; (iv)
 17   that is otherwise protected from disclosure under any statutory or common law. Nor
 18   shall inadvertent production or disclosure waive Plaintiff’s rights to object to the
 19   information and/or document during this action or in any other proceeding. Plaintiff
 20   claims all such privileges and invokes all such protections.
 21         3.     Plaintiff objects to the Requests on the grounds and to the extent that they
 22   seek information that contains confidential and/or private information of a third party,
 23   the confidential and/or private information of Plaintiff, or the joint confidential and/or
 24   private information of Plaintiff and a third party.
 25         4.     Plaintiff objects to the Requests on the grounds and to the extent that they
 26   seek information that is disproportionate to the needs of the case, considering the
 27   importance of the issues at stake in the action, the amount in controversy, the parties’
 28   relative access to relevant information, the parties’ resources, the importance of the
                                                   3
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 20 of 72 Page ID
                                   #:664



 1    discovery in resolving the issues, and the burden or expense of the information sought.
 2          5.      Plaintiff objects to the Requests on the grounds and to the extent that they
 3    seek information that is equally available to Defendant or is in the public record,
 4    because such requests are unduly burdensome and oppressive and cause Plaintiff
 5    unnecessary burden and expense.
 6          6.      Plaintiff objects to the Requests on the grounds and to the extent that they
 7    seek information that is not within Plaintiff’s possession, custody, or control.
 8          7.      Plaintiff objects to the Requests on the grounds and to the extent that they
 9    seek information that is neither relevant to the subject matter of the pending proceeding
 10   nor reasonably calculated to lead to discovery of admissible evidence.
 11         8.      Plaintiff objects to the Requests on the grounds and to the extent that they
 12   seek information that they are designed to cause undue annoyance, harassment, or
 13   oppression.
 14         9.      Plaintiff objects to the Requests on the grounds and to the extent that they
 15   are overly broad as to the subject matter, time, or otherwise.
 16         10.     Plaintiff objects to the Requests on the grounds and to the extent that they
 17   are vague or ambiguous or both, and, as such, would require Plaintiff to speculate as to
 18   the meaning of the Requests.
 19         11.     Plaintiff objects to the Requests on the grounds and to the extent that they
 20   seek information protected by Plaintiff’s constitutional privacy rights.
 21         12.     These Responses are submitted subject to and without waiving or
 22   intending to waive the Preliminary Statement and General Objections set forth herein.
 23         13.     Any statement that Plaintiff will produce documents in response to any of
 24   these Requests is not an admission that the documents exist or are in the possession,
 25   custody, or control of Plaintiff, but rather, an agreement that Plaintiff will undertake a
 26   good faith search for and produce responsive, non-privileged documents.
 27

 28
                                                  4
                            PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                  TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 21 of 72 Page ID
                                   #:665



 1                    RESPONSES TO REQUESTS FOR PRODUCTION
 2    REQUEST FOR PRODUCTION NO. 1:
 3          All DOCUMENTS supporting YOUR contention in paragraph 1 of YOUR
 4    COMPLAINT that FF “fraudulently induc[ed]” YOU to accept employment at FF.
 5    RESPONSE TO REQUEST NO. 1:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.   Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 17   grounds and to the extent that it seeks information that is equally available to
 18   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 19   and expense.
 20         Subject to and without waiving the aforementioned objections, upon the entry of
 21   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 22   responsive documents (if any) within his possession, custody, or control.
 23   REQUEST FOR PRODUCTION NO. 2:
 24         All DOCUMENTS RELATING TO the EVERGRANDE TRANSACTION.
 25   RESPONSE TO REQUEST NO. 2:
 26         Plaintiff objects to this request on the basis that it is overbroad, unduly
 27   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 28   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
                                                    5
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 22 of 72 Page ID
                                   #:666



 1    on the basis that Defendant seeks documents and information that may be shielded by
 2    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 3    request to the extent that the documents and/or information sought is not within
 4    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 5    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 6    objects to this request as it seeks information shielded by the privacy right and privileges
 7    of third parties.   Plaintiff objects to this request as it seeks information that is
 8    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 9    grounds and to the extent that it seeks information that is equally available to
 10   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 11   and expense.
 12         Subject to and without waiving the aforementioned objections, upon the entry of
 13   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 14   responsive documents (if any) within his possession, custody, or control.
 15   REQUEST FOR PRODUCTION NO. 3
 16         All DOCUMENTS supporting YOUR contention that FF “wrongfully
 17   terminated” YOUR employment as alleged in paragraph 1 of YOUR COMPLAINT.
 18   RESPONSE TO REQUEST NO. 3:
 19         Plaintiff objects to this request on the basis that it is overbroad, unduly
 20   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 21   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 22   on the basis that Defendant seeks documents and information that may be shielded by
 23   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 24   request to the extent that the documents and/or information sought is not within
 25   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 26   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 27   objects to this request as it seeks information shielded by the privacy right and privileges
 28   of third parties.   Plaintiff objects to this request as it seeks information that is
                                                    6
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 23 of 72 Page ID
                                   #:667



 1    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 2    grounds and to the extent that it seeks information that is equally available to
 3    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 4    and expense.
 5          Subject to and without waiving the aforementioned objections, upon the entry of
 6    an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 7    responsive documents (if any) within his possession, custody, or control.
 8    REQUEST FOR PRODUCTION NO. 4:
 9          All DOCUMENTS supporting YOUR contention in paragraph 1 of YOUR
 10   COMPLAINT that FF owes YOU equity securities “worth over $100 million.”
 11   RESPONSE TO REQUEST NO. 4:
 12         Plaintiff objects to this request on the basis that it is overbroad, unduly
 13   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 14   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 15   on the basis that Defendant seeks documents and information that may be shielded by
 16   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 17   request to the extent that the documents and/or information sought is not within
 18   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 19   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 20   objects to this request as it seeks information shielded by the privacy right and privileges
 21   of third parties.   Plaintiff objects to this request as it seeks information that is
 22   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 23   grounds and to the extent that it seeks information that is equally available to
 24   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 25   and expense.
 26         Subject to and without waiving the aforementioned objections, upon the entry of
 27   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 28   responsive documents (if any) within his possession, custody, or control.
                                                    7
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 24 of 72 Page ID
                                   #:668



 1    REQUEST FOR PRODUCTION NO. 5:
 2          All DOCUMENTS REFLECTING any “steps” YOU took to “ensure Faraday’s
 3    compliance with applicable law,” as alleged in paragraph 5 of YOUR COMPLAINT.
 4    RESPONSE TO REQUEST NO. 5:
 5          Plaintiff objects to this request on the basis that it is overbroad, unduly
 6    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 7    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 8    on the basis that Defendant seeks documents and information that may be shielded by
 9    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 10   request to the extent that the documents and/or information sought is not within
 11   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 12   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 13   objects to this request as it seeks information shielded by the privacy right and privileges
 14   of third parties.    Plaintiff objects to this request as it seeks information that is
 15   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 16   grounds and to the extent that it seeks information that is equally available to
 17   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 18   and expense.
 19         Subject to and without waiving the aforementioned objections, upon the entry of
 20   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 21   responsive documents (if any) within his possession, custody, or control.
 22   REQUEST FOR PRODUCTION NO. 6:
 23         All DOCUMENTS supporting YOUR contention that FF is liable to YOU for
 24   “other compensatory damages” as alleged in paragraph 6 of YOUR COMPLAINT.
 25   RESPONSE TO REQUEST NO. 6:
 26         Plaintiff objects to this request on the basis that it is overbroad, unduly
 27   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 28   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
                                                    8
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 25 of 72 Page ID
                                   #:669



 1    on the basis that Defendant seeks documents and information that may be shielded by
 2    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 3    request to the extent that the documents and/or information sought is not within
 4    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 5    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 6    objects to this request as it seeks information shielded by the privacy right and privileges
 7    of third parties.    Plaintiff objects to this request as it seeks information that is
 8    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 9    grounds and to the extent that it seeks information that is equally available to
 10   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 11   and expense.
 12         Subject to and without waiving the aforementioned objections, upon the entry of
 13   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 14   responsive documents (if any) within his possession, custody, or control.
 15   REQUEST FOR PRODUCTION NO. 7:
 16         All DOCUMENTS supporting YOUR contention that FF is liable to YOU for
 17   punitive damages as alleged in paragraph 6 of YOUR COMPLAINT.
 18   RESPONSE TO REQUEST NO. 7:
 19         Plaintiff objects to this request on the basis that it is overbroad, unduly
 20   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 21   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 22   on the basis that Defendant seeks documents and information that may be shielded by
 23   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 24   request to the extent that the documents and/or information sought is not within
 25   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 26   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 27   objects to this request as it seeks information shielded by the privacy right and privileges
 28   of third parties.    Plaintiff objects to this request as it seeks information that is
                                                    9
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 26 of 72 Page ID
                                   #:670



 1    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 2    grounds and to the extent that it seeks information that is equally available to
 3    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 4    and expense.
 5          Subject to and without waiving the aforementioned objections, upon the entry of
 6    an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 7    responsive documents (if any) within his possession, custody, or control.
 8    REQUEST FOR PRODUCTION NO. 8:
 9          Copies of YOUR federal and state income tax returns, both personal and
 10   business, with accompanying work-sheets, including, but not limited to, Forms 1099,
 11   K-I, W-2, W-4, estimated tax forms, extension requests, and any other supporting
 12   documents since April 15, 2008.
 13   RESPONSE TO REQUEST NO. 8:
 14         Plaintiff objects to this request on the basis that it is overbroad, unduly
 15   burdensome, and entirely irrelevant to the subject matter of this action. Plaintiff objects
 16   to this request on the basis that it is disproportionate to the needs of this case. Plaintiff
 17   objects to this request on the basis that Defendant seeks documents and information that
 18   may be shielded by the attorney-client and/or attorney work product privileges. Plaintiff
 19   objects to the request to the extent it is not reasonably calculated to lead to the discovery
 20   of admissible evidence. Plaintiff objects to this request as it seeks information shielded
 21   by the privacy right and privileges of third parties. Plaintiff objects to this request as it
 22   seeks information that is confidential to Plaintiff and/or to third parties.
 23         Plaintiff is willing to meet and confer with Defendants in order to narrow this
 24   vague, overbroad, and unduly burdensome request.
 25   REQUEST FOR PRODUCTION NO. 9:
 26         All DOCUMENTS REFLECTING YOUR alleged efforts to “draft[] . . . policies
 27   on technology and intellectual property protection” of FF between February and
 28   October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
                                                   10
                          PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 27 of 72 Page ID
                                   #:671



 1    RESPONSE TO REQUENT NO. 9:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information shielded by the privacy right and privileges
 11   of third parties.    Plaintiff objects to this request as it seeks information that is
 12   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 13   grounds and to the extent that it seeks information that is equally available to
 14   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 15   and expense.
 16         Subject to and without waiving the aforementioned objections, upon the entry of
 17   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 18   responsive documents (if any) within his possession, custody, or control.
 19   REQUEST FOR PRODUCTION NO. 10:
 20         All DOCUMENTS REFLECTING YOUR alleged efforts to “implement[]
 21   policies on technology and intellectual property protection” of FF between February
 22   and October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
 23   RESPONSE TO REQUEST NO. 10:
 24         Plaintiff objects to this request on the basis that it is overbroad, unduly
 25   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 26   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 27   that Defendant seeks documents and information that may be shielded by the attorney-
 28   client and/or attorney work product privileges. Plaintiff objects to this request to the
                                                   11
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 28 of 72 Page ID
                                   #:672



 1    extent that the documents and/or information sought is not within Plaintiff’s custody,
 2    possession, or control. Plaintiff objects to the request to the extent it is not reasonably
 3    calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 4    request as it seeks information shielded by the privacy right and privileges of third
 5    parties. Plaintiff objects to this request as it seeks information that is confidential to
 6    Plaintiff and/or to third parties. Plaintiff objects to this request on the grounds and to
 7    the extent that it seeks information that is equally available to Defendants or is in the
 8    public record, and therefore causes Plaintiff unnecessary burden and expense.
 9          Subject to and without waiving the aforementioned objections, upon the entry of
 10   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 11   responsive documents (if any) within his possession, custody, or control.
 12   REQUEST FOR PRODUCTION NO. 11:
 13         All DOCUMENTS REFLECTING YOUR alleged efforts to “oversee[] a wide
 14   range of sensitive regulatory and compliance matters” of FF between February and
 15   October of 2018 as alleged in paragraph 63 of YOUR COMPLAINT.
 16   RESPONSE TO REQUEST NO. 11:
 17         Plaintiff objects to this request on the basis that it is overbroad, unduly
 18   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 19   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 20   that Defendant seeks documents and information that may be shielded by the attorney-
 21   client and/or attorney work product privileges. Plaintiff objects to this request to the
 22   extent that the documents and/or information sought is not within Plaintiff’s custody,
 23   possession, or control. Plaintiff objects to the request to the extent it is not reasonably
 24   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 25   request as it seeks information shielded by the privacy right and privileges of third
 26   parties. Plaintiff objects to this request as it seeks information that is confidential to
 27   Plaintiff and/or to third parties. Plaintiff objects to this request on the grounds and to
 28   the extent that it seeks information that is equally available to Defendants or is in the
                                                   12
                          PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 29 of 72 Page ID
                                   #:673



 1    public record, and therefore causes Plaintiff unnecessary burden and expense.
 2          Subject to and without waiving the aforementioned objections, upon the entry of
 3    an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 4    responsive documents (if any) within his possession, custody, or control.
 5    REQUESTS FOR PRODUCTION NO. 12:
 6          All DOCUMENTS REFLECTING YOUR alleged efforts to “build[] up the legal
 7    team” of FF between February and October of 2018 as alleged in paragraph 63 of
 8    YOUR COMPLAINT.
 9    RESPONSE TO REQUEST NO. 12:
 10         Plaintiff objects to this request on the basis that it is overbroad, unduly
 11   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 12   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 13   that Defendant seeks documents and information that may be shielded by the attorney-
 14   client and/or attorney work product privileges. Plaintiff objects to this request to the
 15   extent that the documents and/or information sought is not within Plaintiff’s custody,
 16   possession, or control. Plaintiff objects to the request to the extent it is not reasonably
 17   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 18   request as it seeks information shielded by the privacy right and privileges of third
 19   parties. Plaintiff objects to this request as it seeks information that is confidential to
 20   Plaintiff and/or to third parties. Plaintiff objects to this request on the grounds and to
 21   the extent that it seeks information that is equally available to Defendants or is in the
 22   public record, and therefore causes Plaintiff unnecessary burden and expense.
 23         Subject to and without waiving the aforementioned objections, upon the entry of
 24   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 25   responsive documents (if any) within his possession, custody, or control.
 26   REQUEST FOR PRODUCTION NO. 13:
 27         All DOCUMENTS REFLECTING YOUR efforts to “strengthen and update”
 28   FF’s “human resources policies” as alleged in paragraph 70 of YOUR COMPLAINT.
                                                   13
                          PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 30 of 72 Page ID
                                   #:674



 1    RESPONSE TO REQUEST NO. 13:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information shielded by the privacy right and privileges
 11   of third parties.    Plaintiff objects to this request as it seeks information that is
 12   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 13   grounds and to the extent that it seeks information that is equally available to
 14   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 15   and expense.
 16         Subject to and without waiving the aforementioned objections, upon the entry of
 17   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 18   responsive documents (if any) within his possession, custody, or control.
 19   REQUEST FOR PRODUCTION NO. 14:
 20         All DOCUMENTS REFLECTING YOUR efforts to “investigate complaints” as
 21   alleged in paragraph 71 of YOUR COMPLAINT.
 22   RESPONSE TO REQUEST NO. 14:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                   14
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 31 of 72 Page ID
                                   #:675



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties.    Plaintiff objects to this request as it seeks information that is
 5    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 6    grounds and to the extent that it seeks information that is equally available to
 7    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 8    and expense.
 9          Subject to and without waiving the aforementioned objections, upon the entry of
 10   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 11   responsive documents (if any) within his possession, custody, or control.
 12   REQUEST FOR PRODUCTION NO. 15:
 13         All DOCUMENTS REFLECTING any legal advice or counsel provided from
 14   YOU to FF during YOUR employment with FF.
 15   RESPONSE TO REQUEST NO. 15:
 16         Plaintiff objects to this request on the basis that it is overbroad, unduly
 17   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 18   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 19   on the basis that Defendant seeks documents and information that may be shielded by
 20   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 21   request to the extent that the documents and/or information sought is not within
 22   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 23   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 24   objects to this request as it seeks information shielded by the privacy right and privileges
 25   of third parties.   Plaintiff objects to this request as it seeks information that is
 26   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 27   grounds and to the extent that it seeks information that is equally available to
 28   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
                                                   15
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 32 of 72 Page ID
                                   #:676



 1    and expense.
 2          Subject to and without waiving the aforementioned objections, upon the entry of
 3    an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 4    responsive documents (if any) within his possession, custody, or control.
 5    REQUEST FOR PRODUCTION NO. 16:
 6          All DOCUMENTS supporting YOUR contention that YOU “suggested . . . that
 7    Mr. Jia should consider stepping back” from his responsibilities at FF as alleged in
 8    paragraph 77 of YOUR COMPLAINT.
 9    RESPONSE TO REQUEST NO. 16:
 10         Plaintiff objects to this request on the basis that it is overbroad, unduly
 11   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 12   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 13   on the basis that Defendant seeks documents and information that may be shielded by
 14   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 15   request to the extent that the documents and/or information sought is not within
 16   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 17   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 18   objects to this request as it seeks information shielded by the privacy right and privileges
 19   of third parties.    Plaintiff objects to this request as it seeks information that is
 20   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 21   grounds and to the extent that it seeks information that is equally available to
 22   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 23   and expense.
 24         Subject to and without waiving the aforementioned objections, upon the entry of
 25   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 26   responsive documents (if any) within his possession, custody, or control.
 27

 28
                                                   16
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 33 of 72 Page ID
                                   #:677



 1    REQUEST FOR PRODUCTION NO. 17:
 2          All DOCUMENTS RELATING TO YOUR allegation that YOU were told not
 3    to “take action” against FF following YOUR termination as alleged in paragraph 87 of
 4    YOUR COMPLAINT.
 5    RESPONSE TO REQUEST NO. 17:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.   Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 17   grounds and to the extent that it seeks information that is equally available to
 18   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 19   and expense.
 20         Subject to and without waiving the aforementioned objections, upon the entry of
 21   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 22   responsive documents (if any) within his possession, custody, or control.
 23   REQUEST FOR PRODUCTION NO. 18:
 24         All DOCUMENTS RELATING TO any attempt to gain entry to YOUR
 25   California residence without YOUR consent as alleged in paragraphs 91 and 92 of
 26   YOUR COMPLAINT.
 27   RESPONSE TO REQUEST NO. 18:
 28         Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                   17
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 34 of 72 Page ID
                                   #:678



 1    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 2    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 3    on the basis that Defendant seeks documents and information that may be shielded by
 4    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 5    request to the extent that the documents and/or information sought is not within
 6    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 7    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 8    objects to this request as it seeks information shielded by the privacy right and privileges
 9    of third parties.    Plaintiff objects to this request as it seeks information that is
 10   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 11   grounds and to the extent that it seeks information that is equally available to
 12   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 13   and expense.
 14         Subject to and without waiving the aforementioned objections, upon the entry of
 15   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 16   responsive documents (if any) within his possession, custody, or control.
 17   REQUEST FOR PRODUCTION NO. 19:
 18         All DOCUMENTS supporting YOUR allegation that the termination of YOUR
 19   employment at FF “severely impacted [YOUR] health, causing physical injury and
 20   emotional distress” as alleged in paragraph 93 of YOUR COMPLAINT.
 21   RESPONSE TO REQUEST NO. 19:
 22         Plaintiff objects to this request on the basis that it is overbroad, unduly
 23   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 24   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 25   on the basis that Defendant seeks documents and information that may be shielded by
 26   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 27   request to the extent that the documents and/or information sought is not within
 28   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
                                                   18
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 35 of 72 Page ID
                                   #:679



 1    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 2    objects to this request as it seeks information protected by Plaintiff’s constitutional
 3    privacy rights.
 4           Subject to and without waiving the aforementioned objections, upon the entry of
 5    an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 6    responsive documents (if any) within his possession, custody, or control.
 7    REQUEST FOR PRODUCTION NO. 20:
 8           Copies of all of DOCUMENTS REFLECTING any vacation, traveling, or trip
 9    YOU have taken since February 1, 2018 through the filing of YOUR COMPLAINT.
 10   RESPONSE TO REQUEST NO. 20:
 11          Plaintiff objects to this request on the basis that it is overbroad, unduly
 12   burdensome, entirely irrelevant to the subject matter of this action, and vague as to
 13   scope. Plaintiff objects to this request on the basis that it is disproportionate to the needs
 14   of this case. Plaintiff objects to this request on the basis that Defendant seeks documents
 15   and information that may be shielded by the attorney-client and/or attorney work
 16   product privileges. Plaintiff objects to this request to the extent that the documents
 17   and/or information sought is not within Plaintiff’s custody, possession, or control.
 18   Plaintiff objects to the request to the extent it is not reasonably calculated to lead to the
 19   discovery of admissible evidence.         Plaintiff objects to this request as it seeks
 20   information shielded by the privacy right and privileges of third parties. Plaintiff
 21   objects to this request as it seeks information that is confidential to Plaintiff and/or to
 22   third parties.
 23          Plaintiff is willing to meet and confer with Defendants in order to understand
 24   whether there is any legitimate basis for this request.
 25   REQUEST FOR PRODUCTION NO. 21:
 26          Copies of all of DOCUMENTS YOU posted on social media between February
 27   1, 2018 through the filing of YOUR COMPLAINT.
 28
                                                   19
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 36 of 72 Page ID
                                   #:680



 1    RESPONSE TO REQUEST NO. 21:
 2           Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, entirely irrelevant to the subject matter of this action, and vague as to
 4    scope. Plaintiff objects to this request on the basis that it is disproportionate to the needs
 5    of this case. Plaintiff objects to this request on the basis that Defendant seeks documents
 6    and information that may be shielded by the attorney-client and/or attorney work
 7    product privileges. Plaintiff objects to this request to the extent that the documents
 8    and/or information sought is not within Plaintiff’s custody, possession, or control.
 9    Plaintiff objects to the request to the extent it is not reasonably calculated to lead to the
 10   discovery of admissible evidence.         Plaintiff objects to this request as it seeks
 11   information shielded by the privacy right and privileges of third parties. Plaintiff
 12   objects to this request as it seeks information that is confidential to Plaintiff and/or to
 13   third parties.
 14          Plaintiff is willing to meet and confer with Defendants in order to understand
 15   whether there is any legitimate basis for this this vague, overbroad, and unduly
 16   burdensome request.
 17   REQUEST FOR PRODUCTION NO. 22:
 18          All DOCUMENTS supporting YOUR allegation that FF has caused damage
 19   upon YOUR “career and earnings prospects” as alleged in paragraph 100 in YOUR
 20   COMPLAINT.
 21   RESPONSE TO REQUEST NO. 22:
 22          Plaintiff objects to this request on the basis that it is overbroad, unduly
 23   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 24   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 25   on the basis that Defendant seeks documents and information that may be shielded by
 26   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 27   request to the extent that the documents and/or information sought is not within
 28   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
                                                   20
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 37 of 72 Page ID
                                   #:681



 1    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 2    objects to this request as it seeks information shielded by the privacy right and privileges
 3    of third parties.   Plaintiff objects to this request as it seeks information that is
 4    confidential to Plaintiff and/or to third parties.
 5          Subject to and without waiving the aforementioned objections, upon the entry of
 6    an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 7    responsive documents (if any) within his possession, custody, or control.
 8    REQUEST FOR PRODUCTION NO. 23:
 9          All DOCUMENTS supporting YOUR inability to obtain employment at “any
 10   major law firm” as alleged in paragraph 102 of YOUR COMPLAINT.
 11   RESPONSE TO REQUEST NO. 23:
 12         Plaintiff objects to this request on the basis that it is overbroad, unduly
 13   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 14   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 15   on the basis that Defendant seeks documents and information that may be shielded by
 16   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 17   request to the extent that the documents and/or information sought is not within
 18   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 19   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 20   objects to this request as it seeks information shielded by the privacy right and privileges
 21   of third parties.   Plaintiff objects to this request as it seeks information that is
 22   confidential to Plaintiff and/or to third parties.
 23         Subject to and without waiving the aforementioned objections, upon the entry of
 24   an appropriate protective order by the Court, Plaintiff will produce non-privileged,
 25   responsive documents (if any) within his possession, custody, or control.
 26   REQUEST FOR PRODUCTION NO. 24:
 27         All DOCUMENTS reflecting YOUR “work responsibilities,” as used in
 28   paragraph 133 of YOUR COMPLAINT, throughout YOUR employment with FF.
                                                   21
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 38 of 72 Page ID
                                   #:682



 1    RESPONSE TO REQUEST NO. 24:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information shielded by the privacy right and privileges
 11   of third parties.    Plaintiff objects to this request as it seeks information that is
 12   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 13   grounds and to the extent that it seeks information that is equally available to
 14   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 15   and expense.
 16         Subject to and without waiving the aforementioned objections, upon the entry of
 17   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 18   documents (if any) within his possession, custody, or control.
 19   REQUEST FOR PRODUCTION NO. 25:
 20         All DOCUMENTS supporting YOUR contention that YOUR “work
 21   responsibilities were reduced dramatically . . . in violation of public policy” as alleged
 22   in paragraph 133 of YOUR COMPLAINT.
 23   RESPONSE TO REQUEST NO. 25:
 24         Plaintiff objects to this request on the basis that it is overbroad, unduly
 25   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 26   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 27   on the basis that Defendant seeks documents and information that may be shielded by
 28   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
                                                   22
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 39 of 72 Page ID
                                   #:683



 1    request to the extent that the documents and/or information sought is not within
 2    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 3    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 4    objects to this request as it seeks information shielded by the privacy right and privileges
 5    of third parties.    Plaintiff objects to this request as it seeks information that is
 6    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request to the
 7    extent that it seeks information that is equally available to Defendants or is in the public
 8    record and therefore is unduly burdensome and expensive.
 9          Subject to and without waiving the aforementioned objections, upon the entry of
 10   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 11   documents (if any) within his possession, custody, or control.
 12   REQUEST FOR PRODUCTION NO. 26:
 13         All DOCUMENTS REFLECTING any medical treatment that YOU sought or
 14   received during YOUR employment at FF.
 15   RESPONSE TO REQUEST NO. 26:
 16         Plaintiff objects to this request on the basis that it is overbroad, unduly
 17   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 18   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 19   on the basis that Defendant seeks documents and information that may be shielded by
 20   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 21   request to the extent that the documents and/or information sought is not within
 22   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 23   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 24   objects to this request as it seeks information that is confidential to Plaintiff and/or to
 25   third parties. Plaintiff objects to this request as it seeks information protected by
 26   Plaintiff’s constitutional privacy rights.
 27         Plaintiff is willing to meet and confer with Defendants in order to narrow this
 28   vague, overbroad, and unduly burdensome request.
                                                   23
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 40 of 72 Page ID
                                   #:684



 1    REQUEST FOR PRODUCTION NO. 27:
 2          All DOCUMENTS REFLECTING any treatment for any physical health injury
 3    that YOU received during or after YOUR employment at FF.
 4    RESPONSE TO REQUEST NO. 27:
 5          Plaintiff objects to this request on the basis that it is overbroad, unduly
 6    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 7    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 8    on the basis that Defendant seeks documents and information that may be shielded by
 9    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 10   request to the extent that the documents and/or information sought is not within
 11   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 12   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 13   objects to this request as it seeks information that is confidential to Plaintiff and/or to
 14   third parties. Plaintiff objects to this request as it seeks information protected by
 15   Plaintiff’s constitutional privacy rights.
 16         Plaintiff is willing to meet and confer with Defendants in order to narrow this
 17   vague, overbroad, and unduly burdensome request.
 18   REQUEST FOR PRODUCTION NO. 28:
 19         All DOCUMENTS REFLECTING any medical treatment sought or received as
 20   a result of the “humiliation, mental anguish, as well as physical injury” that YOU allege
 21   in paragraph 138 of YOUR COMPLAINT.
 22   RESPONSE TO REQUEST NO. 28:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                   24
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 41 of 72 Page ID
                                   #:685



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties. Plaintiff objects to this request as it seeks information protected by
 5    Plaintiff’s constitutional privacy rights.
 6          Plaintiff is willing to meet and confer with Defendants in order to narrow this
 7    vague, overbroad, and unduly burdensome request.
 8    REQUEST FOR PRODUCTION NO. 29:
 9          All DOCUMENTS REFLECTING medical treatment YOU have sought or
 10   received, of any kind or nature, including, but not limited to, therapy, counseling,
 11   psychiatric consultation or treatment and/or for alcoholism, emotional or mental
 12   disorders, or drug abuse since January 1, 2007.
 13   RESPONSE TO REQUEST NO. 29:
 14         Plaintiff objects to this request on the basis that it is overbroad, unduly
 15   burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 16   is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 17   that Defendant seeks documents and information that may be shielded by the attorney-
 18   client and/or attorney work product privileges. Plaintiff objects to this request to the
 19   extent that the documents and/or information sought is not within Plaintiff’s custody,
 20   possession, or control. Plaintiff objects to this request to the extent it is not reasonably
 21   calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 22   request as it seeks information protected by Plaintiff’s constitutional privacy rights.
 23         Plaintiff is willing to meet and confer with Defendants in order to narrow this
 24   vague, overbroad, and unduly burdensome request.
 25   REQUEST FOR PRODUCTION NO. 30:
 26         All DOCUMENTS sufficient to identify all treating physicians, therapist,
 27   psychiatrists, or other medical professionals YOU have sought or received treatment
 28   from since January 1, 2007.
                                                   25
                          PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 42 of 72 Page ID
                                   #:686



 1    RESPONSE TO REQUEST NO. 30:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope. Plaintiff objects to this request on the basis that it
 4    is disproportionate to the needs of this case. Plaintiff objects to this request on the basis
 5    that Defendant seeks documents and information that may be shielded by the attorney-
 6    client and/or attorney work product privileges. Plaintiff objects to this request to the
 7    extent that the documents and/or information sought is not within Plaintiff’s custody,
 8    possession, or control. Plaintiff objects to this request to the extent it is not reasonably
 9    calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
 10   request as it seeks information protected by Plaintiff’s constitutional privacy rights.
 11         Plaintiff is willing to meet and confer with Defendants in order to narrow this
 12   vague, overbroad, and unduly burdensome request.
 13   REQUEST FOR PRODUCTION NO. 31:
 14         All DOCUMENTS RELATING TO any effort made by YOU to procure capital
 15   funding for FF.
 16   RESPONSE TO REQUEST NO. 31:
 17         Plaintiff objects to this request on the basis that it is overbroad, unduly
 18   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 19   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 20   on the basis that Defendant seeks documents and information that may be shielded by
 21   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 22   request to the extent that the documents and/or information sought is not within
 23   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 24   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 25   objects to this request as it seeks information shielded by the privacy right and privileges
 26   of third parties.    Plaintiff objects to this request as it seeks information that is
 27   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 28   grounds and to the extent that it seeks information that is equally available to
                                                   26
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 43 of 72 Page ID
                                   #:687



 1    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 2    and expense.
 3          Subject to and without waiving the aforementioned objections, upon the entry of
 4    an appropriate protective order, Plaintiff will produce non-privileged, responsive
 5    documents (if any) within his possession, custody, or control.
 6    REQUEST FOR PRODUCTION NO. 32:
 7          All DOCUMENTS REFLECTING any introduction YOU arranged between
 8    FF and any potential source of capital funding.
 9    RESPONSE TO REQUEST NO. 32:
 10         Plaintiff objects to this request on the basis that it is overbroad, unduly
 11   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 12   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 13   on the basis that Defendant seeks documents and information that may be shielded by
 14   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 15   request to the extent that the documents and/or information sought is not within
 16   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 17   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 18   objects to this request as it seeks information shielded by the privacy right and privileges
 19   of third parties.   Plaintiff objects to this request as it seeks information that is
 20   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 21   grounds and to the extent that it seeks information that is equally available to
 22   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 23   and expense.
 24         Subject to and without waiving the aforementioned objections, upon the entry of
 25   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 26   documents (if any) within his possession, custody, or control.
 27   REQUEST FOR PRODUCTION NO. 33:
 28         All COMMUNICATIONS between YOU and any potential source of capital
                                                   27
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 44 of 72 Page ID
                                   #:688



 1    funding RELATING TO FF.
 2    RESPONSE TO REQUEST NO. 33:
 3          Plaintiff objects to this request on the basis that it is overbroad, unduly
 4    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 5    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 6    on the basis that Defendant seeks documents and information that may be shielded by
 7    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 8    request to the extent that the documents and/or information sought is not within
 9    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 10   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 11   objects to this request as it seeks information shielded by the privacy right and privileges
 12   of third parties.    Plaintiff objects to this request as it seeks information that is
 13   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 14   grounds and to the extent that it seeks information that is equally available to
 15   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 16   and expense.
 17         Subject to and without waiving the aforementioned objections, upon the entry of
 18   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 19   documents (if any) within his possession, custody, or control.
 20   REQUEST FOR PRODUCTION NO. 34:
 21         All DOCUMENTS REFLECTING any introduction YOU arranged between FF
 22   and The Blackstone Group Inc.
 23   RESPONSE TO REQUEST NO. 34:
 24         Plaintiff objects to this request on the basis that it is overbroad, unduly
 25   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 26   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 27   on the basis that Defendant seeks documents and information that may be shielded by
 28   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
                                                   28
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 45 of 72 Page ID
                                   #:689



 1    request to the extent that the documents and/or information sought is not within
 2    Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 3    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 4    objects to this request as it seeks information shielded by the privacy right and privileges
 5    of third parties.   Plaintiff objects to this request as it seeks information that is
 6    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 7    grounds and to the extent that it seeks information that is equally available to
 8    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 9    and expense.
 10         Subject to and without waiving the aforementioned objections, upon the entry of
 11   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 12   documents (if any) within his possession, custody, or control.
 13   REQUEST FOR PRODUCTION NO. 35:
 14         All COMMUNICATIONS between YOU and The Blackstone Group Inc.
 15   RELATING TO FF.
 16   RESPONSE TO REQUEST NO. 35:
 17         Plaintiff objects to this request on the basis that it is overbroad, unduly
 18   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 19   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 20   on the basis that Defendant seeks documents and information that may be shielded by
 21   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 22   request to the extent that the documents and/or information sought is not within
 23   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 24   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 25   objects to this request as it seeks information shielded by the privacy right and privileges
 26   of third parties.   Plaintiff objects to this request as it seeks information that is
 27   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 28   grounds and to the extent that it seeks information that is equally available to
                                                   29
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 46 of 72 Page ID
                                   #:690



 1    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 2    and expense.
 3          Subject to and without waiving the aforementioned objections, upon the entry of
 4    an appropriate protective order, Plaintiff will produce non-privileged, responsive
 5    documents (if any) within his possession, custody, or control.
 6    REQUEST FOR PRODUCTION NO. 36:
 7          All DOCUMENTS REFLECTING any introduction YOU arranged between FF
 8    and Goldman Sachs Group, Inc.
 9    RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
 10         Plaintiff objects to this request on the basis that it is overbroad, unduly
 11   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 12   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 13   on the basis that Defendant seeks documents and information that may be shielded by
 14   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 15   request to the extent that the documents and/or information sought is not within
 16   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 17   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 18   objects to this request as it seeks information shielded by the privacy right and privileges
 19   of third parties.   Plaintiff objects to this request as it seeks information that is
 20   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 21   grounds and to the extent that it seeks information that is equally available to
 22   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 23   and expense.
 24         Subject to and without waiving the aforementioned objections, upon the entry of
 25   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 26   documents (if any) within his possession, custody, or control.
 27

 28
                                                   30
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 47 of 72 Page ID
                                   #:691



 1    REQUEST FOR PRODUCTION NO. 37:
 2          All COMMUNICATIONS between YOU and Goldman Sachs Group, Inc.
 3    RELATING TO FF.
 4    RESPONSE TO REQUEST NO. 37:
 5          Plaintiff objects to this request on the basis that it is overbroad, unduly
 6    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 7    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 8    on the basis that Defendant seeks documents and information that may be shielded by
 9    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 10   request to the extent that the documents and/or information sought is not within
 11   Plaintiff’s custody, possession, or control. Plaintiff objects to this request to the extent
 12   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 13   objects to this request as it seeks information shielded by the privacy right and privileges
 14   of third parties.   Plaintiff objects to this request as it seeks information that is
 15   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 16   grounds and to the extent that it seeks information that is equally available to
 17   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 18   and expense.
 19         Subject to and without waiving the aforementioned objections, upon the entry of
 20   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 21   documents (if any) within his possession, custody, or control.
 22   REQUEST FOR PRODUCTION NO. 38:
 23         All COMMUNICATIONS between YOU and FF RELATING TO any effort by
 24   FF to proceed an initial public offering.
 25   RESPONSE TO REQUEST NO. 38:
 26         Plaintiff objects to this request on the basis that it is overbroad, unduly
 27   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 28   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
                                                   31
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 48 of 72 Page ID
                                   #:692



 1    on the basis that Defendant seeks documents and information that may be shielded by
 2    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 3    request to the extent that the documents and/or information sought is not within
 4    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 5    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 6    objects to this request as it seeks information shielded by the privacy right and privileges
 7    of third parties.    Plaintiff objects to this request as it seeks information that is
 8    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 9    grounds and to the extent that it seeks information that is equally available to
 10   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 11   and expense.
 12         Subject to and without waiving the aforementioned objections, upon the entry of
 13   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 14   documents (if any) within his possession, custody, or control.
 15   REQUEST FOR PRODUCTION NO. 39:
 16         All COMMUNICATIONS REFLECTING any advice YOU provided to FF
 17   regarding an initial public offering.
 18   RESPONSE TO REQUEST NO. 39:
 19         Plaintiff objects to this request on the basis that it is overbroad, unduly
 20   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 21   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 22   on the basis that Defendant seeks documents and information that may be shielded by
 23   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 24   request to the extent that the documents and/or information sought is not within
 25   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 26   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 27   objects to this request as it seeks information shielded by the privacy right and privileges
 28   of third parties.    Plaintiff objects to this request as it seeks information that is
                                                   32
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 49 of 72 Page ID
                                   #:693



 1    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 2    grounds and to the extent that it seeks information that is equally available to
 3    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 4    and expense.
 5          Subject to and without waiving the aforementioned objections, upon the entry of
 6    an appropriate protective order, Plaintiff will produce non-privileged, responsive
 7    documents (if any) within his possession, custody, or control.
 8    REQUEST FOR PRODUCTION NO. 40:
 9          All DOCUMENTS REFLECTING any legal work done by YOU including, but
 10   not limited to, advising, strategizing, drafting, analyzing, or researching RELATING
 11   TO any litigation to which FF was a party during YOUR employment at FF.
 12   RESPONSE TO REQUEST FOR PRODUCTION NO. 40:
 13         Plaintiff objects to this request on the basis that it is overbroad, unduly
 14   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 15   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 16   on the basis that Defendant seeks documents and information that may be shielded by
 17   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 18   request to the extent that the documents and/or information sought is not within
 19   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 20   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 21   objects to this request as it seeks information shielded by the privacy right and privileges
 22   of third parties.   Plaintiff objects to this request as it seeks information that is
 23   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 24   grounds and to the extent that it seeks information that is equally available to
 25   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 26   and expense.
 27         Subject to and without waiving the aforementioned objections, upon the entry of
 28   an appropriate protective order, Plaintiff will produce non-privileged, responsive
                                                   33
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 50 of 72 Page ID
                                   #:694



 1    documents (if any) within his possession, custody, or control.
 2    REQUEST FOR PRODUCTION NO. 41:
 3          All DOCUMENTS REFLECTING any legal work done by YOU including, but
 4    not limited to, advising, strategizing, drafting, analyzing, or researching RELATING
 5    TO the litigation matter between EVelozcity, Inc. and FF’s former executives that
 6    arose during YOUR employment at FF.
 7    RESPONSE TO REQUEST NO. 41:
 8          Plaintiff objects to this request on the basis that it is overbroad, unduly
 9    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 10   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 11   on the basis that Defendant seeks documents and information that may be shielded by
 12   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 13   request to the extent that the documents and/or information sought is not within
 14   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 15   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 16   objects to this request as it seeks information shielded by the privacy right and privileges
 17   of third parties.    Plaintiff objects to this request as it seeks information that is
 18   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 19   grounds and to the extent that it seeks information that is equally available to
 20   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 21   and expense.
 22         Subject to and without waiving the aforementioned objections, upon the entry of
 23   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 24   documents (if any) within his possession, custody, or control.
 25   REQUEST FOR PRODUCTION NO. 42:
 26         All DOCUMENTS REFLECTING any legal work YOU performed including,
 27   but not limited to, advising, strategizing, drafting, analyzing, or researching
 28   RELATING TO the litigation arising from the EVERGRANDE TRANSACTION.
                                                   34
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 51 of 72 Page ID
                                   #:695



 1    RESPONSE TO REQUEST NO. 42:
 2          Plaintiff objects to this request on the basis that it is overbroad, unduly
 3    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 4    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 5    on the basis that Defendant seeks documents and information that may be shielded by
 6    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 7    request to the extent that the documents and/or information sought is not within
 8    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 9    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 10   objects to this request as it seeks information shielded by the privacy right and privileges
 11   of third parties.    Plaintiff objects to this request as it seeks information that is
 12   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 13   grounds and to the extent that it seeks information that is equally available to
 14   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 15   and expense.
 16         Subject to and without waiving the aforementioned objections, upon the entry of
 17   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 18   documents (if any) within his possession, custody, or control.
 19   REQUEST FOR PRODUCTION NO. 43:
 20         All DOCUMENTS REFLECTING any effort made by YOU to gain employment
 21   following the end of YOUR employment with FF.
 22   REQUEST FOR PRODUCTION NO. 43:
 23         Plaintiff objects to this request on the basis that it is overbroad, unduly
 24   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 25   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 26   on the basis that Defendant seeks documents and information that may be shielded by
 27   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 28   request to the extent that the documents and/or information sought is not within
                                                   35
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 52 of 72 Page ID
                                   #:696



 1    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 2    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 3    objects to this request as it seeks information shielded by the privacy right and privileges
 4    of third parties.
 5           Plaintiff is willing to meet and confer with Defendants in order to narrow this
 6    vague, overbroad, and unduly burdensome request.
 7    REQUEST FOR PRODUCTION NO. 44:
 8           All DOCUMENTS REFLECTING any solicitation of employment by any
 9    employer to YOU following the end of YOUR employment with FF.
 10   RESPONSE TO REQUEST NO. 44:
 11          Plaintiff objects to this request on the basis that it is overbroad, unduly
 12   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 13   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 14   on the basis that Defendant seeks documents and information that may be shielded by
 15   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 16   request to the extent that the documents and/or information sought is not within
 17   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 18   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 19   objects to this request as it seeks information shielded by the privacy right and privileges
 20   of third parties.    Plaintiff objects to this request as it seeks information that is
 21   confidential to Plaintiff and/or to third parties.
 22          Plaintiff is willing to meet and confer with Defendants in order to narrow this
 23   vague, overbroad, and unduly burdensome request.
 24   REQUEST FOR PRODUCTION NO. 45:
 25          All DOCUMENTS REFLECTING any offers of employment declined by YOU
 26   following the end of YOUR employment with FF.
 27   RESPONSE TO REQUEST NO. 45:
 28          Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                   36
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 53 of 72 Page ID
                                   #:697



 1    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 2    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 3    on the basis that Defendant seeks documents and information that may be shielded by
 4    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 5    request to the extent that the documents and/or information sought is not within
 6    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 7    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 8    objects to this request as it seeks information shielded by the privacy right and privileges
 9    of third parties.    Plaintiff objects to this request as it seeks information that is
 10   confidential to Plaintiff and/or to third parties.
 11         Plaintiff is willing to meet and confer with Defendants in order to narrow this
 12   vague, overbroad, and unduly burdensome request.
 13   REQUEST FOR PRODUCTION NO. 46:
 14         All COMMUNICATIONS between YOU and any Defendant prior to YOU
 15   starting YOUR employment with FF.
 16   RESPONSE TO REQUEST NO. 46:
 17         Plaintiff objects to this request on the basis that it is overbroad, unduly
 18   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 19   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 20   on the basis that Defendant seeks documents and information that may be shielded by
 21   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 22   request to the extent that the documents and/or information sought is not within
 23   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 24   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 25   objects to this request as it seeks information shielded by the privacy right and privileges
 26   of third parties.    Plaintiff objects to this request as it seeks information that is
 27   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 28   grounds and to the extent that it seeks information that is equally available to
                                                   37
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 54 of 72 Page ID
                                   #:698



 1    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 2    and expense.
 3          Subject to and without waiving the aforementioned objections, upon the entry of
 4    an appropriate protective order, Plaintiff will produce non-privileged, responsive
 5    documents (if any) within his possession, custody, or control.
 6    REQUEST FOR PRODUCTION NO. 47:
 7          All COMMUNICATIONS between YOU and FF RELATING TO the
 8    Employment Agreement that YOU entered with FF Global Holdings Ltd. and Smart
 9    King Ltd., dated January 25, 2018.
 10   RESPONSE TO REQUEST NO. 47:
 11         Plaintiff objects to this request on the basis that it is overbroad, unduly
 12   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 13   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 14   on the basis that Defendant seeks documents and information that may be shielded by
 15   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 16   request to the extent that the documents and/or information sought is not within
 17   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 18   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 19   objects to this request as it seeks information shielded by the privacy right and privileges
 20   of third parties.    Plaintiff objects to this request as it seeks information that is
 21   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 22   grounds and to the extent that it seeks information that is equally available to
 23   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 24   and expense.
 25         Subject to and without waiving the aforementioned objections, upon the entry of
 26   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 27   documents (if any) within his possession, custody, or control.
 28
                                                   38
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 55 of 72 Page ID
                                   #:699



 1    REQUEST FOR PRODUCTION NO. 48:
 2          All COMMUNICATIONS between YOU and SMART KING RELATING TO
 3    the Employment Agreement that YOU entered with FF Global Holdings Ltd. and
 4    SMART KING, dated January 25, 2018.
 5    RESPONSE TO REQUEST NO. 48:
 6          Plaintiff objects to this request on the basis that it is overbroad, unduly
 7    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 8    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 9    on the basis that Defendant seeks documents and information that may be shielded by
 10   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 11   request to the extent that the documents and/or information sought is not within
 12   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 13   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 14   objects to this request as it seeks information shielded by the privacy right and privileges
 15   of third parties.    Plaintiff objects to this request as it seeks information that is
 16   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 17   grounds and to the extent that it seeks information that is equally available to
 18   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 19   and expense.
 20         Subject to and without waiving the aforementioned objections, upon the entry of
 21   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 22   documents (if any) within his possession, custody, or control.
 23   REQUEST FOR PRODUCTION NO. 49:
 24         All COMMUNICATIONS between YOU and FF RELATING TO the Director
 25   Compensation Agreement that YOU entered with FF Top Holding Ltd., dated February
 26   2, 2018.
 27   RESPONSE TO REQUEST NO. 49:
 28         Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                   39
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 56 of 72 Page ID
                                   #:700



 1    burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 2    basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 3    on the basis that Defendant seeks documents and information that may be shielded by
 4    the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 5    request to the extent that the documents and/or information sought is not within
 6    Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 7    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 8    objects to this request as it seeks information shielded by the privacy right and privileges
 9    of third parties.    Plaintiff objects to this request as it seeks information that is
 10   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 11   grounds and to the extent that it seeks information that is equally available to
 12   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 13   and expense.
 14         Subject to and without waiving the aforementioned objections, upon the entry of
 15   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 16   documents (if any) within his possession, custody, or control.
 17   REQUEST FOR PRODUCTION NO. 50:
 18         All COMMUNICATIONS between YOU and SMART KING RELATING TO
 19   the Director Compensation Agreement that YOU entered with FF Top Holding Ltd.,
 20   dated February 2, 2018.
 21   RESPONSE TO REQUEST NO. 50:
 22         Plaintiff objects to this request on the basis that it is overbroad, unduly
 23   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 24   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 25   on the basis that Defendant seeks documents and information that may be shielded by
 26   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 27   request to the extent that the documents and/or information sought is not within
 28   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
                                                   40
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 57 of 72 Page ID
                                   #:701



 1    it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 2    objects to this request as it seeks information shielded by the privacy right and privileges
 3    of third parties.    Plaintiff objects to this request as it seeks information that is
 4    confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 5    grounds and to the extent that it seeks information that is equally available to
 6    Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 7    and expense.
 8          Subject to and without waiving the aforementioned objections, upon the entry of
 9    an appropriate protective order, Plaintiff will produce non-privileged, responsive
 10   documents (if any) within his possession, custody, or control.
 11   REQUEST FOR PRODUCTION NO. 51:
 12         All COMMUNICATIONS between YOU and any Defendant RELATING TO
 13   the substance of YOUR COMPLAINT.
 14   RESPONSE TO REQUEST NO. 51:
 15         Plaintiff objects to this request on the basis that it is overbroad, unduly
 16   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 17   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 18   on the basis that Defendant seeks documents and information that may be shielded by
 19   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 20   request to the extent that the documents and/or information sought is not within
 21   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 22   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 23   objects to this request as it seeks information shielded by the privacy right and privileges
 24   of third parties.    Plaintiff objects to this request as it seeks information that is
 25   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 26   grounds and to the extent that it seeks information that is equally available to
 27   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 28   and expense.
                                                   41
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 58 of 72 Page ID
                                   #:702



 1          Subject to and without waiving the aforementioned objections, upon the entry of
 2    an appropriate protective order, Plaintiff will produce non-privileged, responsive
 3    documents (if any) within his possession, custody, or control.
 4    REQUEST FOR PRODUCTION NO. 52:
 5          All COMMUNICATIONS that YOU forwarded from YOUR former email
 6    address, henry.liu@ff.com, to YOUR personal email address RELATING TO the
 7    substance of YOUR COMPLAINT.
 8    RESPONSE TO REQUEST NO. 52:
 9          Plaintiff objects to this request on the basis that it is overbroad, unduly
 10   burdensome, and vague as to scope and time. Plaintiff objects to this request on the
 11   basis that it is disproportionate to the needs of this case. Plaintiff objects to this request
 12   on the basis that Defendant seeks documents and information that may be shielded by
 13   the attorney-client and/or attorney work product privileges. Plaintiff objects to this
 14   request to the extent that the documents and/or information sought is not within
 15   Plaintiff’s custody, possession, or control. Plaintiff objects to the request to the extent
 16   it is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
 17   objects to this request as it seeks information shielded by the privacy right and privileges
 18   of third parties.    Plaintiff objects to this request as it seeks information that is
 19   confidential to Plaintiff and/or to third parties. Plaintiff objects to this request on the
 20   grounds and to the extent that it seeks information that is equally available to
 21   Defendants or is in the public record, and therefore causes Plaintiff unnecessary burden
 22   and expense.
 23         Subject to and without waiving the aforementioned objections, upon the entry of
 24   an appropriate protective order, Plaintiff will produce non-privileged, responsive
 25   documents (if any) within his possession, custody, or control.
 26

 27

 28
                                                   42
                           PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
                 TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 59 of 72 Page ID
                                   #:703


      DATED: February 16, 2021           THE LAW OFFICES OF BENJAMIN
 1
                                         TAYLOR
 2                                       A Professional Corporation
 3

 4                                       By: /s/ Benjamin Taylor
 5
                                             BENJAMIN TAYLOR
                                             Attorney for Plaintiff/Counter-Defendant
 6                                           HONG LIU
 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           43
                       PLAINTIFF HONG LIU’S RESPONSES AND OBJECTIONS
             TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 60 of 72 Page ID
                                   #:704


                                      PROOF OF SERVICE
 1

 2          I am at least eighteen years of age and not a party to this legal action. My
      business address is: 469 Seventh Avenue, Fifth Floor, New York, NY 10018.
 3

 4        On February 16, 2021, I served the foregoing document(s) described as:
 5
      PLAINTIFF HONG LIU’S FIRST SET OF REQUESTS FOR ADMISSION TO
      DEFENDANTS
 6

 7
      __ _ BY MAIL I placed the above document(s) in a sealed envelope with postage
           thereon fully prepaid, in the United States mail at Los Angeles, California,
 8         addressed as set forth below. I am readily familiar with the firm’s practice for
 9
           collection and processing of documents for mailing. Under that practice it would
           be deposited with U.S. Postal Service on that same day with postage thereon fully
 10        prepaid in the ordinary course of business. I am aware that on motion of the party
 11
           served, service is presumed invalid if postal cancellation date or postage meter
           date is more than one day after date of deposit for mailing in affidavit.
 12

 13
      __X _ BY ELECTRONIC MAIL Based on a court order or an agreement of the
            parties to accept service by e-mail or electronic transmission, I caused the
 14         documents to be sent to the persons at the e-mail addresses, as last given or
 15
            submitted on any document which he or she has filed in the case, listed on the
            attached service list.
 16

 17
      _ __ BY OVERNIGHT DELIVERY I placed the above document(s) in a sealed
           envelope and placed it for deposit with Golden State Overnight, prepaid for next
 18        day delivery, addressed as set forth below.
 19
      __ _ BY FACSIMILE I transmitted the above document(s) by facsimile transmission
 20        to the fax number(s) set forth below on this date before 5:00 p.m., and received
 21        confirmed transmission reports indicating that the document(s) were
           successfully transmitted.
 22

 23           Lauren E. Grochow                    Attorneys for Defendants
              Mackenzie Willow-Johnson
 24           Troutman Pepper Hamilton
 25           Sanders LLP
              5 Park Plaza, Suite 1400,
 26           Irvine, California 92614
 27

 28
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 61 of 72 Page ID
                                   #:705



 1
            I declare under penalty of perjury under the laws of the States of New York and
 2    California that the above is true and correct.
 3
            Executed on February 16, 2021, at New York, New York.
 4

 5

 6
                                            /s/ Jake Nachmani
 7                                          Jake Nachmani
 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 62 of 72 Page ID
                                   #:706




                    EXHIBIT 3
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 63 of 72 Page ID
 Troutman Pepper Hamilton Sanders LLP #:707
 5 Park Plaza, Suite 1400
 Irvine, CA 92614-2545

 troutman.com



 Lauren E. Grochow
 lauren.grochow@troutman.com




 February 24, 2021
 E-MAIL

 Jake Nachmani
 Amiad Kushner
 Andrew Sklar
 Seiden Law Group LLP
 469 Seventh Ave., 5th FL
 New York, NY 10018

 Re:      Hong Liu v. Faraday&Future Inc, et al., Case No. 2:20-cv-08035-SVW-JPR

 Dear Counsel:

 We write to address Plaintiff and Counter-Defendant Hong Liu’s (“Liu”) February 16, 2021
 responses to Defendants Faraday&Future Inc. (“FF”), Smart King Ltd., Jiawei Wang, and
 Chaoying Deng’s (collectively, ”Defendants”) First Set of Requests for Production (the
 “Requests”). As detailed below, Liu’s response to each request is deficient, requiring that Liu
 provide amended responses immediately.

 Issue 1: Liu’s Boilerplate Responses Fail to Comply with the Federal Rules of Civil
 Procedure

 Federal Rule of Civil Procedure 34(b)(2)(B) requires that objections to requests for production
 be stated with “specificity.” Fed. R. Civ. P. 34(b)(2)(B). The responding party, therefore, cannot
 make boilerplate objections, but rather must tailor objections as appropriate to each request.
 See Reinsdorf v. Sketchers U.S.A., Inc., No. CV 10-7181-DDP(SSx), 2013 WL 12116416, at
 *10 (C.D. Cal. Sept. 9, 2013) (“Boilerplate objections are an improper response to discovery
 requests . . . .”); Gorrell v. Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013) (“Boilerplate objections
 to a request for a production are not sufficient.”); A. Farber and Partners, Inc. v. Garber, 234
 F.R.D. 186, 188 (C.D. Cal. 2006) (“As an initial matter, general or boilerplate objections . . . are
 improper.”). Liu asserts the following boilerplate objections in response to each of FF’s
 requests:

       1. That FF’s requests are “overbroad, unduly burdensome, and vague as to scope and
          time.”

       2. That FF “seeks documents that may be shielded by attorney-client and/or attorney work
          product privileges.”
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 64 of 72 Page ID
                                   #:708
 Jake Nachmani
 February 24, 2021
 Page 2




     3. That the “documents and/or information sought is not within Plaintiff’s custody,
        possession, or control.”

     4. That FF’s requests are “not reasonably calculated to lead to the discovery of admissible
        evidence.”

     5. That FF’s requests seek “information shielded by the privacy right and privileges of third
        parties.”

     6. That FF’s requests seek “information that is confidential to Plaintiff and/or to third
        parties.”

 Not one of these objections provides any specificity as to Liu’s basis for that objection.
 Therefore, Liu must withdraw his boilerplate objections and instead only assert specific
 objections when appropriate.

 Issue 2: Liu’s Responses Imply That he is Improperly Withholding Documents Without
 Specifying What he is Withholding

 Federal Rule of Civil Procedure 34(b)(2)(C) requires that the responding party, when asserting
 an objection, state specifically “whether any responsive materials are being withheld on the
 basis of that objection.” In response to Request Nos. 1-7, 9-19, 22-25, 31-42, 46-52, Liu asserts
 that he will produce responsive documents “subject to” his objections. This qualifier infers that
 Liu may be withholding documents on the basis of his boilerplate objections. However, Liu fails
 to identify what, if anything, is being withheld and on what basis. Accordingly, Liu’s responses
 fail to comply with Federal Rule of Civil Procedure 34(b)(2)(C) and he must provide amended
 responses immediately.

 Issue 3: Liu’s Refusal to Respond to Request No. 8, Seeking Documents Related to his
 Current and Past Financial Condition is Baseless and Improper

 The Federal Rules of Civil Procedure provide that “[p]arties may obtain discovery regarding any
 nonprivileged matter that is relevant to any party's claim or defense and proportional to the
 needs of the case . . . .” Fed. R. Civ. P. 26(b)(1). Information need not be admissible to be
 discoverable. Fed. R. Civ. P. 26(b)(1). Information is relevant when it has any tendency to
 make a fact of consequence more or less probable than it would be without the evidence. Fed.
 R. Evid. 401.

 Information regarding Liu’s financial condition is relevant because it tends to prove or disprove
 the amount of damages, if any, that he suffered because of any alleged fraud committed by FF.
 See Sater v. Chrysler Grp. LLC, No. EDCV 14-00700-VAP(DTBx), 2016 WL 3136196, at *2
 (C.D. Cal. Mar. 4, 2016) (“By alleging lost business profits, plaintiffs have placed their financial
 information at issue, and thereby made their tax returns relevant for the purposes of
 discovery.”).




 113652372
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 65 of 72 Page ID
                                   #:709
 Jake Nachmani
 February 24, 2021
 Page 3




 Liu claims that he was at the “pinnacle of success” of his career just before joining FF.
 Complaint, at ¶ 27. He also claims his compensation at Mayer Brown in 2017 was $1.35
 million. Id., at ¶ 25. Thus, to assess Liu’s purported damages suffered, FF is entitled to
 documents reflecting Liu’s financial condition before he came to FF. In other words, Liu’s own
 allegations placed his financial condition directly at issue in this case, making it a proper subject
 of discovery. Accordingly, with regard to Request No. 8, Defendants demand that Liu provide
 an amended response and produce all responsive documents immediately.

 ISSUE 4: Liu’s Objections to Request Nos. 20 and 43-45, Regarding Liu’s Efforts to Gain
 Employment Following his Termination are Directly Relevant to Liu’s Claims and
 Defendants’ Failure to Mitigate Defense

 Requests Nos. 20 and 43-45 seek information regarding Liu’s efforts to gain employment
 following his termination from FF. Request No. 20 seeks documents regarding vacations Liu
 has taken and Requests Nos. 43-45 concern information regarding employment search efforts
 Liu made, employment solicitations made to Liu, and employment offers declined by Liu since
 his termination.

 Information regarding Liu’s vacations is relevant because it may reflect on whether he has
 actively sought out employment since his termination or whether he prefers to retire or
 otherwise not seek employment at this time. Thus, this information is relevant to Liu’s claim for
 damages and Defendants’ failure to mitigate defense.

 Information regarding Liu’s employment search efforts and offers of employment are relevant to
 Liu’s claim for damages and FF’s failure to mitigate defense because they shed light on whether
 FF has sought to mitigate any damages that he suffered following his termination. See Heard v.
 Costco Wholesale Corp., No. 219CV00673RFBDJA, 2020 WL 515841, at *2 (D. Nev. Jan. 31,
 2020) (“The Court finds the request for job applications, resumes, cover letters, offer letters,
 employment agreements, and termination records to be relevant to Defendants' mitigation
 defense.”); see also Bird v. PSC Holdings I, LLC, No. 12-CV-1528 W NLS, 2013 WL 1120659,
 at *2-*3 (S.D. Cal. Mar. 18, 2013) (granting the defendant’s motion to compel discovery
 regarding the plaintiff’s job search efforts on the basis that such information is relevant to a
 failure to mitigate defense).

 Further, documents related to any employment search Liu made may reflect admissions
 relevant to this litigation that he made to prospective employers regarding his alleged wrongful
 termination. See Bird, 2013 WL 1120659, at *2-*3 (granting the defendant’s motion to compel
 discovery regarding the plaintiff’s job search efforts on the basis that such information may
 reveal admissions relevant to the plaintiff’s claims). Accordingly, with regard to Requests
 Nos. 20 and 43-45, Defendants demand that Liu provide amended responses and produce all
 responsive documents immediately.




 113652372
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 66 of 72 Page ID
                                   #:710
 Jake Nachmani
 February 24, 2021
 Page 4




 Issue 5: Request No. 21 Seeking Liu’s Social Media History from January 1, 2018 to the
 Present is Relevant to Liu’s Claims and FF’s Defenses in this Litigation

 Liu’s social media posts are relevant to this litigation because they may reflect information
 leading to admissible evidence relating to Liu’s wrongful termination claim, Liu’s damages, and
 FF’s failure to mitigate defense. Examples of such information, include, but are not limited to, 1)
 posts or comments Liu made regarding his work at FF or the reasoning for his firing, 2) any
 posts or comments regarding his purported mental or physical injuries, 3) information regarding
 his daily living conditions which he has made directly relevant to his damages claim,
 4) vacations that he took since his firing, and 5) any comments that he has made regarding any
 effort he has made to obtain future employment. Thus, Liu’s social media history is relevant and
 discoverable.

 Further, Defendants’ request for just over three years of Liu’s social media history is not
 overbroad or unduly burdensome. See Dewidar v. Nat'l R.R. Passenger Corp., No. 17CV62-
 CAB(RBB), 2018 WL 280023, at *5 (S.D. Cal. Jan. 3, 2018) (requiring production of “[a]ll [the
 plaintiff’s] social media data . . . from January 12, 2015, to the present”: a nearly three-year
 period). Thus, regarding Request No. 21, Defendants demand that Liu provide an amended
 response and produce all responsive documents immediately.

 ISSUE 6: Liu’s Refusal to Respond to Request Nos. 26-30, Seeking Information
 Regarding Liu’s Medical History is Improper as Liu has Placed his Physical and Mental
 Health Directly at Issue

 Request Nos. 26-30 seek information regarding Liu’s medical history related to his purported
 physical and emotional injuries suffered.

 Requests Nos. 26-28 seek information related to care Liu received during or after his
 employment with FF and that he alleges was required as a result of any alleged action by
 Defendants. Liu alleges that Defendants caused him “humiliation, serious mental anguish, and
 emotional and physical distress” related to his wrongful termination claim. (Compl. ¶ 134.)
 Further, Liu has brought an Intentional Infliction of Emotional Distress cause of action. (Id. ¶
 138.)

 In both claiming physical and mental injury, Liu has placed his physical and mental condition at
 issue. FF is therefore entitled to discovery regarding Liu’s medical history. See Cabrales v.
 Aerotek, Inc., No. EDCV 17-1531-JGB-KKX, 2018 WL 2121829, at *4 (C.D. Cal. May 8, 2018)
 (requiring the Plaintiff to produce documents related to Plaintiff’s medical and psychological
 treatment received within the prior ten years because Plaintiff “put her general health in issue.”);
 Mony Life Ins. Co. v. Marzocchi, No. CIV S-10-2935-KJM-CKD, 2012 WL 13042548, at *1 (E.D.
 Cal. Apr. 6, 2012) (“Defendant has put her mental condition at issue in this litigation by making a
 claim for intentional infliction of emotional distress. . . . Under these circumstances, plaintiff is
 entitled to discovery on issues pertaining to defendant's mental health.”).

 Requests No. 29 and 30 request information on Liu’s medical treatment and treating physicians
 since 2007. Such information remains relevant to discerning any preexisting conditions Liu had


 113652372
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 67 of 72 Page ID
                                   #:711
 Jake Nachmani
 February 24, 2021
 Page 5




 before he allegedly suffered any injury during his employment at FF. Again, subjects placed at
 issue by Liu in alleging that he was physically and emotional damaged. Thus, with regard to
 Request Nos. 26-28, Defendants demand that Liu provide amended responses and produce all
 responses documents immediately.

 Now that the parties have agreed to a protective order governing the production of confidential
 information, there is no need for Liu to wait for the Court to enter such an order before he
 produced responses documents. Defendants will of course abide by that order while it is under
 submission to the Court.

 In sum, Defendants request that Liu immediately produce all documents responsive to its
 Request and provide amended responses addressing each issue identified above. If there are
 any issues that Liu would like to meet and confer regarding, please identify those issues and let
 us know your availability for a call.

 Sincerely,



 Lauren E. Grochow




 113652372
Case 2:20-cv-08035-SVW-JPR Document 101-2 Filed 03/23/21 Page 68 of 72 Page ID
                                   #:712




                    EXHIBIT 4
                                                                                                              Case
                                                                                                              Case 2:20-cv-08035-SVW-JPR
                                                                                                                   2:20-cv-08035-SVW-JPR Document
                                                                                                                                         Document 96
                                                                                                                                                  101-2
                                                                                                                                                      Filed
                                                                                                                                                          Filed
                                                                                                                                                            03/12/21
                                                                                                                                                                03/23/21
                                                                                                                                                                       Page
                                                                                                                                                                          Page
                                                                                                                                                                            1 of69
                                                                                                                                                                                 4 ofPage
                                                                                                                                                                                      72 ID
                                                                                                                                                                                          Page
                                                                                                                                                                                            #:559
                                                                                                                                                                                               ID
                                                                                                                                                 #:713


                                                                                                                 1
                                                                                                                 2
                                                                                                                 3
                                                                                                                 4
                                                                                                                                                                         March 12, 2021
                                                                                                                 5
                                                                                                                 6
                                                                                                                 7
                                                                                                                 8
                                                                                                                 9
                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11
                                                                                                                12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                14
                                                                                                                15                        UNITED STATES DISTRICT COURT
                                                                                                                16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                                Case No. 2:20-cv- 08035-SVW-JPR
                                                                                                                20                  Plaintiff,                Honorable Stephen v. Wilson
                                                                                                                21           v.                               ORDER GRANTING JOINT
                                                                                                                                                              STIPULATION RE DISCOVERY
                                                                                                                22   FARADAY&FUTURE INC.,                     AND PRE-TRIAL DATES
                                                                                                                     SMART KING LTD., JIAWEI                  UNDER CIVIL TRIAL
                                                                                                                23   WANG, and CHAOYING DENG,                 PREPARATION ORDER (DKT.
                                                                                                                                                              NO. 87)
                                                                                                                24                  Defendants.
                                                                                                                25
                                                                                                                     AND RELATED COUNTERCLAIM.
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     114125560
                                                                                                              Case
                                                                                                              Case 2:20-cv-08035-SVW-JPR
                                                                                                                   2:20-cv-08035-SVW-JPR Document
                                                                                                                                         Document 96
                                                                                                                                                  101-2
                                                                                                                                                      Filed
                                                                                                                                                          Filed
                                                                                                                                                            03/12/21
                                                                                                                                                                03/23/21
                                                                                                                                                                       Page
                                                                                                                                                                          Page
                                                                                                                                                                            2 of70
                                                                                                                                                                                 4 ofPage
                                                                                                                                                                                      72 ID
                                                                                                                                                                                          Page
                                                                                                                                                                                            #:560
                                                                                                                                                                                               ID
                                                                                                                                                 #:714


                                                                                                                 1            Pursuant to the Court’s Civil Trial Preparation Order dated February 25,
                                                                                                                 2   2021 (Docket Number 87) (the “Trial Preparation Order”), Defendants
                                                                                                                 3   FARADAY&FUTURE INC., SMART KING LTD., JIAWEI WANG, and
                                                                                                                 4   CHAOYING DENG, and Plaintiff HENRY LIU (collectively, the “Parties”),
                                                                                                                 5   hereby submit the following stipulation regarding certain discovery and pre-trial
                                                                                                                 6   dates:
                                                                                                                 7            WHEREAS, the Trial Preparation Order vacated a previously scheduled
                                                                                                                 8   status conference and serves as the case’s Rule16(b) of the Federal Rules of Civil
                                                                                                                 9   Procedure’s (“Federal Rules”) scheduling order;
                                                                                                                10            WHEREAS, the Trial Preparation Order was entered on February 25, 2021
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   and set trial for June 8, 2021;
                                                                                                                12            WHEREAS, the Trial Preparation Order ordered the parties to begin
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   discovery following that order’s issuance and to conduct discovery in accord with
                                                                                                                14   the Federal Rules to the fullest extent possible;
                                                                                                                15            WHEREAS, the Trial Preparation Order invited the parties to file a
                                                                                                                16   stipulation to adjust discovery deadlines as necessitated by the trial date set in the
                                                                                                                17   Trial Preparation Order;
                                                                                                                18            WHEREAS, the Parties agree that certain discovery deadlines set by the
                                                                                                                19   Federal Rules require adjustment; and
                                                                                                                20            WHEREAS, the Parties agree that certain other deadlines should be set forth
                                                                                                                21   in this joint stipulation.
                                                                                                                22            WHEREAS, the Parties agree that the deadlines set forth in this joint
                                                                                                                23   stipulation can by modified by subsequent jointly-filed stipulations by the Parties
                                                                                                                24   and as so-ordered by the Court.
                                                                                                                25
                                                                                                                              NOW THEREFORE, the Parties, through their respective attorneys of
                                                                                                                26
                                                                                                                     record, stipulate and agree to the following case dates:
                                                                                                                27
                                                                                                                28

                                                                                                                     114125560                                 -1-
                                                                                                              Case
                                                                                                              Case 2:20-cv-08035-SVW-JPR
                                                                                                                   2:20-cv-08035-SVW-JPR Document
                                                                                                                                         Document 96
                                                                                                                                                  101-2
                                                                                                                                                      Filed
                                                                                                                                                          Filed
                                                                                                                                                            03/12/21
                                                                                                                                                                03/23/21
                                                                                                                                                                       Page
                                                                                                                                                                          Page
                                                                                                                                                                            3 of71
                                                                                                                                                                                 4 ofPage
                                                                                                                                                                                      72 ID
                                                                                                                                                                                          Page
                                                                                                                                                                                            #:561
                                                                                                                                                                                               ID
                                                                                                                                                 #:715


                                                                                                                 1
                                                                                                                 2    Event                                       Deadline
                                                                                                                      Last Day to Add Parties and Amend           March 16, 2021
                                                                                                                 3    Pleadings
                                                                                                                 4    Fact Discovery Cut-Off                      April 23, 2021
                                                                                                                      Last Day to Serve Initial Expert Reports    April 27, 2021
                                                                                                                 5    Last Day to File Motions (except            May 11, 2021
                                                                                                                 6    Daubert and all other Motions in
                                                                                                                      Limine)
                                                                                                                 7    Last Day to Serve Rebuttal Expert           May 4, 2021
                                                                                                                 8    Reports
                                                                                                                      Expert Discovery Cut-Off                    May 18, 2021
                                                                                                                 9    Last Day to File Daubert Motions and        May 25, 2021
                                                                                                                10    Motions in Limine
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                      Any Unresolved Discovery Disputes           May 18, 2021*
                                                                                                                11    Must be Brought Promptly and Directly
                                                                                                                12    to the Attention of this Court
                                                                               I R V I N E , C A 92614-2545




                                                                                                                      Memoranda of Contentions of Fact and        June 1, 2021*
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                      Conclusions of Law, Trial Briefs, Exhibit
                                                                                                                14    Lists, Witness Lists, Jury Instructions
                                                                                                                      Due
                                                                                                                15
                                                                                                                      Three Copies of Previously-Filed Exhibit    June 8, 2021
                                                                                                                16    List, Three Copies of Previously-Filed      8:30 AM*
                                                                                                                      Witness, One Copy of Previously-Filed
                                                                                                                17
                                                                                                                      Witness’ Declarations, List Due to
                                                                                                                18    Courtroom Deputy Clerk
                                                                                                                19    Trial                                       June 8, 2021
                                                                                                                                                                  9:00 AM *
                                                                                                                20
                                                                                                                     * Denotes date set by Trial Preparation Order.
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     114125560                              -2-
                                                                                                              Case
                                                                                                              Case 2:20-cv-08035-SVW-JPR
                                                                                                                   2:20-cv-08035-SVW-JPR Document
                                                                                                                                         Document 96
                                                                                                                                                  101-2
                                                                                                                                                      Filed
                                                                                                                                                          Filed
                                                                                                                                                            03/12/21
                                                                                                                                                                03/23/21
                                                                                                                                                                       Page
                                                                                                                                                                          Page
                                                                                                                                                                            4 of72
                                                                                                                                                                                 4 ofPage
                                                                                                                                                                                      72 ID
                                                                                                                                                                                          Page
                                                                                                                                                                                            #:562
                                                                                                                                                                                               ID
                                                                                                                                                 #:716


                                                                                                                 1   Dated: March 10, 2021                         TROUTMAN PEPPER HAMILTON
                                                                                                                                                                   SANDERS LLP
                                                                                                                 2
                                                                                                                 3                                                 By: /s/ Lauren E. Grochow
                                                                                                                                                                     Lauren E. Grochow
                                                                                                                 4                                                   Daniel Anziska
                                                                                                                                                                     Mackenzie L. Willow-Johnson
                                                                                                                 5
                                                                                                                                                                       Attorneys for Defendants
                                                                                                                 6                                                     SMART KING LTD., JIAWEI
                                                                                                                                                                       WANG, and CHAOYING DENG
                                                                                                                 7                                                     and Defendant and Counterclaimant
                                                                                                                                                                       FARADAY&FUTURE INC.
                                                                                                                 8
                                                                                                                     Dated: March 10, 2021                         FOUNDATION LAW GROUP LLP
                                                                                                                 9
                                                                                                                10                                                 By: /s/ Kevin D. Hughes
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                                        Kevin D. Hughes
                                                                                                                11
                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                12                                                      HONG LIU
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13                                       ATTESTATION
                                                                                                                14           Pursuant to L.R. 5-4.3.4, I hereby attest that all other signatories listed, and
                                                                                                                15   on whose behalf the filing is submitted, concur in the filing’s content and have
                                                                                                                16   authorized the filing.
                                                                                                                17                                                        /s/ Lauren E. Grochow
                                                                                                                18                                                      Lauren E. Grochow

                                                                                                                19
                                                                                                                20
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     114125560                                  -3-
